

EXHIBIT 10.1 




PURCHASE AND SALE AGREEMENT




BETWEEN




DTC Eastgate 1, LLC.
as Seller




AND




Helen of Troy L.P.
as Purchaser




April ___, 2005
 
 

Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is executed as of the
Effective Date by and between DTC Eastgate 1, LLC, a Mississippi limited
liability company (“Seller”), and Helen of Troy L.P., a Texas limited
partnership (“Purchaser”).
 
1.   SALE OF PROPERTY; DEFINITIONS
 
1.1   Description of the Property.   In consideration of the purchase price and
upon the terms and conditions hereinafter set forth, Seller shall sell to
Purchaser and Purchaser shall purchase from Seller a single story
office/warehouse/distribution building containing approximately 1,197,516 square
feet and being all of the following described property (collectively, the
“Property”): 
 
(a)   Land.   The real property, consisting of approximately 59.47 acres,
 located in Southaven, Mississippi, which is described on Exhibit “A” attached
hereto and to be depicted on the Survey (as hereafter defined), together with
all rights and appurtenances pertaining to such real property, including,
without limitation, all cross access/reciprocal access easements and any and all
right, title, and interest in and to adjacent roads, alleys, easements, streets
and ways to the extent that such are appurtenant to the Property (the “Land”)
subject to the Permitted Exceptions, as defined below in Section 3.1.
 
(b)   Improvements.   All improvements, structures and fixtures to be placed,
constructed or installed on the Land by Seller, as provided in this Agreement
(the “Improvements”);
 
(c)   Personal Property.   All (i) mechanical systems and related equipment to
be attached to the Improvements or located upon the Land, including, but not
limited to, electrical systems, plumbing systems, heating systems and air
conditioning systems, (ii) other machinery, equipment, supplies and personal
property of every kind and character to be located in or on the Land or the
Improvements or used in connection with the operations thereon, except the
Installed Equipment, (iii) interest of Seller, if any, in the Installed
Equipment, and (iv)  all utilities, waste water capacity and related utility
rights relating to the Improvements and the Land (the “Personal Property”);
 
(d)   Warranties, etc.   Seller's interest in all warranties and guaranties
relating to the Improvements or the Personal Property;
 
(e)   Plans.   All site plans, surveys and plans and specifications (including,
but not limited to the Final Construction Plans) which relate only to the Land,
the Improvements or the Personal Property (but excluding any of the foregoing
that relate to any other property owned by Seller);
 
(f)   Intangible Property.   All intangible property owned or held by Seller or
in which Seller has an interest, if any, in connection with the Land or the
Improvements or the operations thereon, and the right to the use thereof,
including but not limited to Seller’s rights under governmental permits,
certificates, approvals, licenses, authorizations or certifications (to the
extent same are assignable) to the extent same relate to the Land, Improvements
or operations thereon, (the “Intangible Property”); and
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(g)   General Construction Contract.   All of Seller’s rights and interest under
the General Construction Contract.
 
1.2   Definitions.   As used in this Agreement, the following terms shall have
the meanings assigned to them below:
 
“Abandoned Installed Equipment” is defined in Section 11.3 hereof.
 
“Adjusted Costs” means the total net price of all Change Orders on a cumulative
basis.
 
“Applicable Bankruptcy Law” means, collectively, the Federal Bankruptcy Code or
any other present or future federal or state insolvency, bankruptcy or similar
law.
 
“Approved CC&R” means the Declaration of Protective Covenants to be executed by
Seller, as Declarant thereunder and to be recorded before Closing in the real
property records of Desoto County, Mississippi, which Approved CC&R shall be
substantially in the form attached hereto as Exhibit “N”.
 
“Approved Survey Matters” is defined in Section 3.2 hereof.
 
“Bill of Sale” is defined in Section 6.1(a)(ii) hereof.
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended from time to
time, and regulations promulgated thereunder.
 
“Change Orders” is defined in Section 5.2(a) hereof.
 
“Change Order Request” is defined in Section 5.2(b)(i) hereof.
 
“Changes” is defined in Section 5.2(a) hereof.
 
“Closing Conditions Satisfaction Date” means the date upon which Seller has
satisfied all of the conditions to Closing set forth in Section 6.2 hereof.
 
“Closing” and “Closing Date” are defined in Section 6.1 hereof.
 
“Closing Due Diligence Items” is defined in Section 6.2(c) hereof.
 
“Code” means, collectively, the Internal Revenue Code of 1986, as amended, and
Treasury Regulations promulgated thereunder.
 
“Contractor” means the General Contractor.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
“Earnest Money” is defined in Section 2.3.
 
“Design Architect” means GSR Andrade Architects.
 
“Effective Date” means the date on which this Agreement has been executed by all
parties hereto.
 
“Environmental Report” means, collectively, that certain Phase I Environmental
Site Assessment dated February 9, 2004 prepared by Cirrus.
 
“EPCRA” means the Emergency Planning and Community Right-To-Know Act (42 U.S.C.
Section 11001 et seq.) as amended from time to time, and regulations promulgated
thereunder.
 
“Evidence of Completion” is defined in Section 4.3(b)(2) hereof.
 
“Final CO” means a permanent certificate of occupancy and any other certificates
issued by the City of Southaven, Mississippi (or any other applicable
Governmental Authority) that permit the use and occupancy of the Improvements as
an office/warehouse/distribution facility and are required for the purpose of
permitting such use and occupancy.
 
“Final Construction Plans” means the Preliminary Design Documents as revised and
supplemented in sufficient detail to facilitate the construction and government
approval of the Improvements.
 
“Force Majeure” is defined in Section 5.7.
 
“General Contractor” means Hillwood Construction Services, L.P.
 
“General Construction Contract” means the contract to be entered into between
Seller and the General Contractor for the construction of the Improvements,
subject to Section 5.5 of this Agreement, which shall be substantially in the
form of the attached Exhibit “D”.
 
“Governmental Authorities” means the United States, the state, county and city
(or other political subdivision) in which the Property is located and any other
political subdivision, agency or instrumentality exercising jurisdiction over
Seller, Purchaser or the Property.
 
“Governmental Requirements” means all laws, ordinances, statutes, codes, rules,
regulations, orders and decrees of a Governmental Authority.
 
“Hazardous Materials” means (i) any “hazardous waste” as defined by RCRA;
(ii) any “hazardous substance” as defined by CERCLA (including petroleum-based
products as described therein); (iii) other petroleum and petroleum-based
products; (iv) asbestos in any quantity or form which would subject it to
regulation under any applicable Hazardous Materials Law; (v) polychlorinated
biphenyls; (vi) any substance, the presence of which on the Property is
prohibited by any Hazardous Materials Law; (vii) any “extremely hazardous
substance” or “hazardous chemical” as those terms are defined in EPCRA;
(viii) any “chemical substance” as that term is defined in TSCA; (ix) any
hazardous substances identified under Mississippi law; and (x) any other
substance, including toxic substances, which, by any Hazardous Materials Laws,
requires special handling in its collection, storage, treatment, management,
recycling or disposal (excluding items that are used in the normal course of the
operation of the Property in a manner consistent with the manufacturer’s
instructions and in compliance with Governmental Requirements).
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
“Hazardous Materials Contamination” means the contamination (whether presently
existing or hereafter occurring) of the Improvements, facilities, soil,
groundwater, air or other elements on or of the Property by Hazardous Materials,
or the contamination of the buildings, facilities, soil, groundwater, air or
other elements on or of any other property as a result of Hazardous Materials at
any time originating from the Property, in either event either above levels
permitted under and/or otherwise in violation of Hazardous Materials Laws.
 
“Hazardous Materials Laws” means all Governmental Requirements, including,
without limitation, RCRA and CERCLA, relating to the handling, storage,
existence of or otherwise regulating any hazardous wastes, hazardous substances,
toxic substances, radioactive materials, pollutants, chemicals, contaminants or
industrial substances or relating to the removal or remediation of any of the
foregoing.
 
“Improvements” is defined in Section 1.1(b) hereof.
 
“Installed Equipment” is defined in Section 5.4(a) hereof.
 
“Intangible Property” is defined in Section 1.1(f) hereof.
 
“Land” is defined in Section 1.1(a) hereof.
 
“Obligatory Change Orders” means any Change Order required because of a change
in Governmental Regulations enacted after the Effective Date.
 
“Owner’s Policy” means an ALTA Standard Form Owners’ Policy of Title Insurance
in an amount not less than the Purchase Price, subject to payment by Purchaser
of its share of the costs payable to the Title Company under Section 7.6 of this
Agreement for issue of the Owner’s Policy.
 
“Permitted Exceptions” is defined in Section 3.1 hereof.
 
“Personal Property” is defined in Section 1.1(c).
 
“Preliminary Design Documents” means preliminary plans listed in Schedule 5.1.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
“Private Utility Providers” means Entergy for the provision of electricity,
Mississippi Valley Gas for the provision of gas, Bell South for the provision of
telephone service, and Horn Lake Water Association for the provision of water.
 
“Property” is defined in Section 1.1 hereof.
 
“Punchlist Escrow” is defined in Section 6.4(a) hereof.
 
“Punchlist Items” means minor punchlist items which are non-structural in nature
and which are capable of being completed within forty-five (45) days and which
do not materially adversely affect the operation of Purchaser’s business at the
Property.
 
“Purchase Price” is defined in Section 2.1.
 
“Purchaser” is defined in the Preamble of this Agreement.
 
“Purchaser Change Order” is defined in Section 5.2(b)(iv) hereof.
 
“Purchaser’s Construction Representative” means _____________.
 
“Purchaser Notice” means a written notice from Purchaser to Seller that requires
action by Seller under the terms of this Agreement, which notice includes, in
bold face capital letters, the following statement: “THIS NOTICE IS SENT
PURSUANT TO THE PURCHASE AND SALE AGREEMENT (THE “PSA”) BETWEEN YOU AND THE
UNDERSIGNED. FAILURE TO RESPOND TO THIS NOTICE WITHIN _____ BUSINESS DAYS HEREOF
MAY CAUSE ADVERSE CONSEQUENCES UNDER THE PSA.” If no response is required from
Seller, or if Seller is not required to respond within a specific number of days
under this Agreement, then “N/A” shall be inserted in the blank above.
 
“RCRA” means the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901 et seq.), as amended from time to time, and regulations promulgated
thereunder.
 
“Removal Period” is defined in Section 11.1(c) hereof.
 
“Required Completion Date” means the date which is One Hundred Ninety-Five (195)
days following the Effective Date, provided such date will be extended day for
day (i) for any delay caused by Purchaser, and (ii) for Force Majeure.
 
“Required Improvements” means and include (i) the “shell” of the building, the
interior improvements, and all other construction and installations required
under the Final Construction Plans (including Punchlist Items) (ii) all streets,
curbs, parking lots, landscaping, detention ponds, signage, sidewalks, sewers
and other utilities, site improvement work (offsite and onsite) and
infrastructure required by the Final Construction Plans, Governmental
Requirements, Private Utility Providers or Permitted Exceptions (iii) the
installation of the Personal Property, (iv) any other items required by the
Final Construction Plans and Governmental Requirements, (v) removal of all
temporary structures and utility poles utilized for construction purposes and
all portable buildings (provided Seller shall not be required to remove trees or
fences from the undeveloped portion of the Property except as necessary for the
completion of the Required Improvements in compliance with the Final
Construction Plans and Governmental Requirements), and (vi) cleaning the
Property of all construction debris and delivery to Purchaser “broom clean.”
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
“Seller” is defined in the Preamble to this Agreement.
 
“Seller’s Construction Representative” means Joe Bass and/or Tal Hicks, or such
other person designated by Seller from time to time by written notice to
Purchaser.
 
“Seller’s Cure” is defined in Section 11.1(a).
 
“Seller’s Default Notice” is defined in Section 11.2(a).
 
“Seller’s Notice” shall mean a written notice from Seller to Purchaser that
requires action by Purchaser under the terms of this Agreement which notice
includes, in bold face capital letters, the following statement: “THIS NOTICE IS
SENT PURSUANT TO THE PURCHASE AND SALE AGREEMENT (THE “PSA”) BETWEEN YOU AND THE
UNDERSIGNED. FAILURE TO RESPOND TO THIS NOTICE WITHIN _______ BUSINESS DAYS
HEREOF MAY CAUSE ADVERSE CONSEQUENCES UNDER THE PSA.”
 
If no response is required from Purchaser, or if Purchaser is not required to
respond within a specific number of days under this Agreement, then “N/A” shall
be inserted in the blank above.
 
“Service Contracts” is defined in Section 1.1(d) hereof.
 
“Stated Rate” means the lesser of the maximum amount allowed by applicable law
or eight percent (8%) per annum.
 
“Survey” means a current ALTA Survey of the Land prepared and certified by a
duly licensed engineer or land surveyor reasonably acceptable to the Title
Company and Purchaser.
 
“Temporary CO” means a temporary certificate of occupancy/completion or similar
certificate issued by the City of Southaven (or other applicable Governmental
Authority) that permits the occupancy and use of the Improvements as an
office/warehouse/distribution facility subject only to completion of the
Punchlist Items. A Temporary CO does not include any certificates or permits
issued by the City of Southaven (or other applicable Governmental Authority)
with regard to the Installed Equipment.
 
“Termination Default” is defined in Section 11.1(c) hereof.
 
“Title Commitment” means a Title Commitment issued by the Title Company for the
Property.
 
“Title Company” means Chicago Title Insurance Company, Memphis, Tennessee
office, or such other nationally recognized title insurance company as Purchaser
may select.
 
“TSCA” means the Toxic Substances Control Act (15 U.S.C. Section 2601) as
amended from time to time, and regulations promulgated thereunder.
 
“Unadjusted Required Completion Date” means the date which is One Hundred
Ninety-Five (195) days following the Effective Date, provided such date will be
extended day for day for any delay caused by Purchaser, but not for Force
Majeure.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
2.   PURCHASE PRICE AND EARNEST MONEY
 
2.1   Amount.   The purchase price (the “Purchase Price”) for the Property shall
be (a) $32,893,058, plus or minus (b) any Adjusted Costs, minus (c) any
Liquidated Damages Payment (defined below). The Purchase Price shall be paid on
Closing by wire transfer or the delivery of other immediately available funds to
the Title Company subject to the adjustments and prorations set forth in
Section 7 hereof and the establishment of the Punchlist Escrow, as provided in
Section 6.4 hereof. The portion of the Purchase Price which is deposited into
the Punchlist Escrow shall be released as described in Section 6.4 hereof. The
“Liquidated Damages Payment” is an amount equal to $3,500 per day for 15 days
after the Required Completion Date and thereafter $5,000 per day, not to exceed
the total sum of $900,000, which the parties acknowledge shall constitute just
compensation for any delay by Seller to meet the Required Completion Date, as
liquidated damages due to the inconvenience of ascertaining and measuring actual
damages, and the uncertainty thereof. If the Closing shall have occurred, such
Liquidated Damages Payment shall only compensate Purchaser for damages resulting
from a delay in meeting the Required Completion Date and shall not preclude
Purchaser from asserting a claim against Seller to correct or compensate for any
deficiencies in the Improvements to be constructed hereunder or other Default by
Seller as otherwise provided in this Agreement. The Liquidated Damages Payment
is only payable as a deduction from the Purchase Price on Closing; and if the
Closing shall not have occurred, the Liquidated Damages Payment will not apply
and the parties may seek such other remedies as otherwise provided in this
Agreement. 
 
2.2   Independent Consideration.   Seller has received a check from Purchaser in
the amount of TWENTY-FIVE AND NO/100 DOLLARS ($25.00) (the “Independent Contract
Consideration”), which amount Purchaser and Seller hereby acknowledge and agree
has been bargained for and agreed to as consideration for Seller's execution and
delivery of this Agreement. The Independent Contract Consideration is in
addition to and independent of any other consideration or payment provided for
in this Agreement and is non-refundable in all events. At the Closing, the
Independent Contract Consideration shall not be applied to the Purchase Price. 
 
2.3   Earnest Money.   Within two days after the Effective Date, Purchaser shall
deliver, in cash or immediately available funds, the amount of $750,000.00 (the
“Earnest Money”) to the Title Company. The Title Company shall deposit the
Earnest Money in a daily access interest bearing account at a financial
institution whose accounts are insured by the Federal Deposit Insurance
Corporation, with interest thereon to become part of the Earnest Money. The
timely delivery of the Earnest Money is a condition precedent to Seller’s
obligations hereunder, and the failure of Purchaser to timely deliver the
Earnest Money as provided for herein shall at Seller’s option cause this
Agreement to be terminated, and thereafter neither party shall have any further
right or obligation under this Agreement, unless expressly provided otherwise in
this Agreement. Except as otherwise expressly provided herein, the Earnest Money
is nonrefundable to Purchaser. The Earnest Money, unless earlier returned to
Purchaser or unless delivered to Seller as herein provided, at Purchaser’s
option, either shall be applied to the Purchase Price or returned to Purchaser
at the Closing.  
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
3.   TITLE COMMITMENT; SURVEY
 
3.1   Title.   Purchaser has approved the Title Commitment that is attached to
this Agreement as Exhibit “K”. The following matters shall be “Permitted
Exceptions”, which may be taken as exceptions to the coverage under the Owners
Policy: 
 
(a)   all exceptions appearing in the Title Commitment except for those which
will be released in connection with the approved plat;
 
(b)   those exceptions which will be created by or shown on the approved plat;
 
(c)   the Approved CC&R, and
 
(d)   any other matter that (i) is reasonably required in order for Seller to
perform its obligations hereunder, (ii) does not materially interfere with the
Purchaser’s intended use of the Property as a office/warehouse/distribution
building, or (iii) does not create or constitute a material defect in marketable
fee simple title to the Property.
 
Seller shall be obligated to eliminate at or prior to the Closing all mortgage
liens, mechanic’s liens, judgment liens, absolute and/or collateral assignments
and other similar encumbrances that are listed as exceptions to the title to the
Property (excluding the lien of taxes and other items that are not yet due and
payable); provided mechanics liens and judgment liens may exist provided they
are resolved in accordance with Section 6.4(b) hereof. Seller shall, at or prior
to Closing, satisfy all of the Requirements contained in Schedule B, Section I
of the Title Commitment.


Exception Number 1 of Schedule B - Section II of the Title Commitment relating
to discrepancies, conflicts or shortages in area or boundary lines or any
encroachment or overlapping of improvements which a survey might show shall be
deleted except for “shortages in area” with the premium for such deletion to be
paid for by Purchaser, and Exception Number 7 of Schedule B - Section II of the
Title Commitment relating to any lease, grant, exception or reservation of
minerals or mineral rights on, and under the Property shall be deleted with the
premium for such deletion to be paid for by Purchaser. Purchaser may obtain such
additional endorsements to the Title Policy as Purchaser may desire, at
Purchaser’s expense.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------



 
3.2   Survey.   Seller has delivered the Survey to Purchaser. Purchaser shall
have a period of 2 days from the Effective Date to review the state of Seller’s
title to the Property (the “Title Review Period”). If the Survey or Title
Commitment reflects or discloses any defect, exception or other matter that is
unacceptable to Purchaser in its sole discretion (“Title Defects”), then, prior
to the expiration of the Title Review Period, Purchaser may provide Seller with
written notice of its objections. Seller may, in Seller’s sole and absolute
discretion, either (i) agree to remove or cure the Title Defects or (ii)
terminate the Contract by giving written termination notice to Purchaser.
Notwithstanding anything to the contrary in this Agreement, to the extent that
Purchaser fails to identify any Title Defects in a written notice to Seller
prior to the expiration of the Title Review Period, all such Title Defects shall
be deemed to be waived and accepted by Purchaser and shall be Permitted
Exceptions (hereinafter defined). Those matters shown on the Survey, shown on
any other Surveys approved by Purchaser during the construction of the
Improvements and matters which, pursuant to Sections 3.1(d) and 6.2(b), do not
require Purchaser’s approval, are herein called "Approved Survey Matters". Upon
the expiration of the Title Review Period, Exhibit “A” to this Agreement shall
be deemed automatically amended to include the legal description contained in
the Survey. Notwithstanding anything to the contrary herein, if Purchaser fails
to acquire the Property for any reason (other than a termination by Seller
pursuant to this Section 3.2 or a termination due to any Title Defect),
Purchaser shall pay for 50% of the cost of the Survey (which amount shall be
deducted from the Earnest Money before it is refunded to Purchaser if Purchaser
is entitled to receive the Earnest Money pursuant to the terms hereof, or if the
Earnest Money has previously been refunded to Purchaser, Purchaser shall pay 50%
of the cost of the Survey upon being presented with an invoice therefor), even
though such payment obligation is not repeated in the provisions of this
Agreement providing for the return of the Earnest Money. Notwithstanding
anything to the contrary contained herein, Purchaser’s obligation under the
immediately preceding sentence shall survive the termination of this Agreement.
Seller shall pay 100% of the Survey and Title Commitment if this Agreement is
terminated because of any Title Defect or by Seller under this Section.
 
3.3    Objections to Title.   If Purchaser shall object to any Title Defect
contained in the Title Commitment and/or Survey on or before the expiration of
the Title Review Period and Seller shall not have cured or agreed to cure such
Title Defect within five (5) days following Seller’s receipt of Purchaser’s
notice of such objection, then Purchaser may elect to either (a) terminate this
Agreement, in which case the Earnest Money shall be repaid to Purchaser, or (b)
waive such Title Defect and proceed to Closing in accordance with all the terms
of this Agreement. Purchaser’s failure to give Seller written notice of waiver
of any Title Defect within seven (7) days following Purchaser’s notice of such
objection shall be deemed an election by Purchaser to terminate this Agreement.
 
4.   REPRESENTATIONS, WARRANTIES AND COVENANTS
 
4.1   Seller's Representations and Warranties.   Seller represents and warrants
to Purchaser that all of the following representations and warranties are true
and effective in all respects as of the Effective Date and shall be deemed
remade on the Closing Date:
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Existence; Authority.   Seller is a duly organized and legally existing
limited partnership under the laws of the State of its organization and is duly
qualified to do business in the State of Mississippi. The execution and delivery
of, and Seller's performance under, this Agreement are within Seller's powers
and have been duly authorized by all requisite action. The person executing this
Agreement on behalf of Seller has the authority to do so. This Agreement
constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms, subject to laws applicable generally to creditor's
rights. Performance of this Agreement will not result in any breach of, or
constitute any default under, or result in the imposition of any lien or
encumbrance upon the Property under, any agreement or other instrument to which
Seller is a party or by which Seller or the Property might be bound. Seller has
the financial capacity to fulfill its obligations under this Agreement.
 
(b)   Litigation; No Consent.   There is no pending or, to the knowledge of
Seller, threatened litigation or administrative proceedings which could
adversely affect title to the Property or any part thereof or the ability of
Seller to perform any of its obligations hereunder or the use of the Property by
Purchaser as an office/warehouse/distribution building or otherwise affect the
Property in any way. No consent or approval of any person or entity or of any
Governmental Authority is required with respect to the execution and delivery of
this Agreement by Seller or the consummation and performance by Seller of the
transactions contemplated hereby (other than in connection with the issue of the
usual and customary consents and permits required for the development of the
Property).
 
(c)   Title to Property.   Seller owns, or will acquire as provided in Section
16.23, and will own at Closing, good and indefeasible fee simple title to the
Property, subject only to the Permitted Exceptions.
 
(d)   Notice of Liens.   Seller has not received written notice of, nor to
Seller's knowledge, are there any facts or circumstances which would allow any
Governmental Authority the right to file or impose, any liens or special
assessments against any of the Property, except for inchoate liens securing the
payment of ad valorem taxes which are not yet due and payable.
 
(e)   Agreements to Acquire or Possess the Property.   No person, firm,
corporation or other entity has any right or option to acquire the Property or
any part thereof, from Seller. Except as reflected within the Permitted
Exceptions, Seller has not entered into any agreement with any person, firm,
corporation or entity granting the right to possess the Property.
 
(f)    Defects; Violations; Proceedings.   Seller has not received any written
notice from any insurance company, Governmental Authority or any other party of,
nor to the knowledge of Seller are there (i) any defects in materials or
workmanship of any Improvements on the Property, (ii) any material violations of
any restrictive covenant or deed restriction affecting the Property or any
building codes and/or zoning ordinances or other Governmental Requirements, or
(iii) any pending or threatened condemnation proceedings. Nothing in this
paragraph shall be deemed to limit the warranty as to the Improvements in
Section 5.6 of this Agreement.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(g)    Governmental Requirements.   At Closing, the Property will be in
compliance with (i) all Permitted Exceptions and (ii) all Governmental
Requirements pertaining to the design, zoning, land use, construction and
development of the Required Improvements. To the best of Seller’s current actual
knowledge, no changes in zoning are pending as to any of the Property.
 
(h)   Soil and Flood Issues.   The Property is not included in any area having
special flood hazards, except as shown on the Survey. The Property complies, or
will comply at Closing, with all Governmental Requirements regarding wetlands,
drainage, or water or rainfall disposal of any kind. To Seller’s current actual
knowledge, no part of the Property contains any sanitary or other fill from
sources outside the Property and, to the best of Seller’s current actual
knowledge, no part of the Property contains any other fill except normal grading
needed for construction of the Improvements.
 
(i)    Utilities.   At Closing, all infrastructure for water, sanitary sewer,
electric, natural gas, telephone, drainage facilities and all other utility
infrastructure required for the use of the Property will be installed to the
Property, will be connected with valid permits, will comply with all
Governmental Requirements and, to the extent applicable, with the requirements
of the Private Utility Providers, and subject to Force Majeure, will be
operational.
 
(j)    Mechanic's Liens.   At Closing, there will not be any unpaid charges,
debts, liabilities, claims or obligations of Seller arising from the
construction, occupancy, ownership, use or operation of the Property which could
give rise to any mechanics' or materialmen's or other statutory liens against
any of the Property that will not be paid by Seller at the Closing except for
any such liens that arise out of the acts or omissions of Purchaser or are
allowed under Section 6.4(b) hereof.
 
(k)    Foreign Person.   Seller is not a “foreign person” within the meaning of
Sections 1445 and 7701 of the Code.
 
(l)    Governmental Action.   Seller has received no written notice nor has any
knowledge of any change contemplated in any Governmental Requirements applicable
to the Property or any judicial or administrative action applicable to the
Property or any action by adjacent land owners affecting the Property, which has
not been disclosed in writing to Purchaser by Seller.
 
(m)    Environmental.   Except as otherwise referenced in the Environmental
Report and to Seller’s current actual knowledge, no part of the Property has
been used as a land fill or for the use, generation, processing, storage or
disposal of any hazardous or toxic materials, and, to Seller’s current actual
knowledge, no part of the Property contains any materials, whether brought to
the Property, deposited thereon, used on the Property, generated on the Property
as a product or by-product of activities on the Property, or otherwise present:
(i) that are or contain polychlorinated biphenyls (PCB’s) or asbestos; (ii) that
are hazardous substances or other regulated products as defined in the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
(or regulations promulgated, adopted or incorporated thereunder); or (iii) that
are otherwise classified as hazardous or regulated substances or waste under any
federal, state or local law or regulation or Governmental Requirements. As of
the Closing Date, there will be no underground or above ground storage tanks on
the Property nor, to the best of Seller’s current actual knowledge, have there
ever been any such tanks on the Property.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(n)    Performance.   Seller has no current actual knowledge of any fact or
circumstance that would prevent it from performing its duties under this
Agreement.
 
(o)   Litigation.   There are no claims, actions, suits, proceedings, audits,
investigations, criminal proceedings or grievances (including worker’s
compensation claims), at law or equity, before any court, tribunal,
administrative agency, arbitrator or other governmental or regulatory authority
or other forum pending against Seller or the Property or, to Seller’s current
actual knowledge, threatened against Seller or the Property, which relate to the
Property.
 
(p)   Condemnation.   Seller has not received written notice of any pending or
threatened condemnation or similar proceeding affecting the Property, or any
part thereof. No written notice has been received by Seller from any insurance
company, court, administrative agency, arbitrator or other governmental or
regulatory authority or any other party of, nor to Seller’s current actual
knowledge, are there any facts or circumstances which would give rise to (i) any
material condition, defect, or inadequacy affecting the Property that, if not
corrected, would result in termination of insurance coverage or materially
increase its cost, (ii) any violation of any restrictive covenant or deed
restriction affecting the Property, (iii) any pending or threatened condemnation
proceedings relating to the Property or any part thereof or (iv) any proceedings
that would cause the change, redemption or other modification of the zoning
classification or other legal requirements applicable to the Property.
 
(q)   Access/Dedications.   Except as expressly set forth on the Survey, the
Property has, or will have as of the Closing Date, full and free access to and
from public highways, streets or roads and Seller has no current actual
knowledge of any pending or threatened governmental proceeding or any other fact
or condition which would materially limit or result in the termination, with
respect to the Property, of existing access to and from public highways, streets
or roads. All roads necessary for the use of the Property for
office/warehouse/distribution purposes have been completed, or will be completed
as of the Closing Date, are physically open (or will be physically open as of
the Closing Date) and dedicated (or will be dedicated as of the Closing Date) to
public use and have been accepted pursuant to applicable laws. Except as
expressly set forth on the Survey or recorded plats, all curb cut street opening
permits or licenses required for vehicular access to and from the Property from
any adjoining public street have been (or will have been as of the Closing Date)
obtained and paid for and are in full force and effect. Except as otherwise set
forth in the Permitted Exceptions, no commitments or other undertakings, whether
written or oral, express or implied, have been made to any governmental
authority, utility company, school board, church or other religious body, or any
property owners' association or any other organization, group or individual,
relating to the Property which would impose an obligation upon Purchaser to make
any contribution or dedication of money or land or to construct, install or
maintain any improvements of a public or private nature on or off any of the
Properties.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(r)   Rollback Taxes.   None of the Property is subject to any rollback taxes.
To the extent any rollback taxes are imposed as a result of the transaction
contemplated under this Agreement, Seller shall be solely responsible for such
taxes.
 
(s)   CC&R.   All of the land depicted on the attached Exhibit “L” that has been
sold by Seller or any Affiliate (defined in Section 16.25(c) below) of Seller is
and/or will be subject to restrictive covenants that are substantially the same
as the Approved CC&R. Seller covenants and agrees that for such period of time
that it or any Affiliate shall own any of the land depicted on the attached
Exhibit “L”, Seller and/or Seller’s Affiliate shall comply with the Approved
CC&R. Notwithstanding anything to the contrary herein, if restrictive covenants
that are substantially the same as the Approved CC&R are recorded on all or any
part of the land identified on Exhibit “L”, then Seller’s and/or Seller’s
Affiliate’s obligations under this Section 4.1(s) shall terminate with respect
to the land on which such restrictive covenants are recorded.
 
(t)   Seller has no knowledge of the existence of any fact that, if stated,
would render any of Seller’s representations or warranties untrue.
 
4.2   Knowledge Defined.   All references in this Agreement to the "knowledge"
and terms of similar import shall mean a person's existing, current, actual
state of mind with respect to the given fact, situation, or occurrence,
including any information which such person may have obtained through any
investigation such person has conducted in the ordinary course of its business,
but does not require any special investigation for the purposes of making or
verifying any warranty or representation in this Agreement made by or on behalf
of such person. In the context of Seller's representations and warranties made
herein, the term “knowledge” is expressly limited to the actual current (and not
constructive) knowledge of the employees of Seller and Seller’s Affiliates
(collectively, the “Knowledge Employees”), and any reference to Seller’s receipt
of “notice” shall mean the actual receipt of notice by the Knowledge Employees;
provided, however, that the Knowledge Employees shall not have any personal
liability in connection with any representations or warranties of Seller.
Anything in this paragraph to the contrary notwithstanding, “knowledge” shall
include any information obtained by any person employed by Seller or Seller’s
Affiliates that (i) is intentionally and wrongfully withheld from Purchaser and
(ii) would render any of Seller’s representations or warranties false in any
material respect. As used in this Section 4.2, “Seller’s Affiliates” means all
entities which are controlled by Seller, control Seller, or are under common
control with Seller.
 
4.3   Survival.   The representations and warranties in the above Section 4.1
shall survive the Closing for a period of 18 months following the date of the
Closing.
 
4.4   Seller's Covenants.   Seller hereby covenants and agrees with Purchaser
that, after the Effective Date through the Closing Date:
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Service Contracts.   Seller shall not enter into any Service Contracts
(except those which are terminable with or without cause on thirty (30) days
notice without penalty) which would continue for a period subsequent to the
Closing Date.
 
(b)   Completion of Improvements.
 
(1)   The Required Improvements will be substantially completed and installed
using new and first class materials in accordance with the Preliminary Design
Documents on or before the Required Completion Date:
 
(A)   in a good and workmanlike manner, in substantial accordance with the Final
Construction Plans (excluding the Punchlist Items) and General Construction
Contract,
 
(B)   in accordance with all Governmental Requirements (including, but not
limited to, building, handicapped, employee safety, and other laws, rules,
regulations and codes),
 
(C)   in accordance with the requirements of the Private Utility Providers, and
 
(D)   in accordance with the requirements of any Permitted Exceptions, including
the Approved CCR.
 
(2)   Seller shall notify Purchaser in writing when the Required Improvements
have been so completed and shall deliver to Purchaser (the “Evidence of
Completion”)
 

 
(A)
a certificate of the design architect certifying the substantial completion of
the Required Improvements in compliance with the Final Construction Plans and
with applicable laws in the form of certification attached hereto as
Exhibit “G”, and

 

 
(B)
a Temporary CO (to be followed by the Final CO as provided in this Agreement).
  

 
(c)   Zoning of the Property.   Without the prior written consent of Purchaser,
Seller will not initiate or permit any zoning reclassification of the Property
or seek any variance under existing zoning ordinances applicable to the Property
to use or permit the use of the Property in such a manner which would result in
such use becoming a nonconforming use under applicable zoning ordinances or
other Governmental Requirements.
 
(d)   Condemnation; Injury; Damages.   Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Property, or any
portion thereof, or any other proceedings arising out of injury or damage to the
Property, or any portion thereof, Seller will notify Purchaser of the pendency
of such proceedings, as provided in Section 12.2 below.
 
(e)   Litigation.   Seller will advise Purchaser promptly of any material
litigation, arbitration or administrative proceeding or change in Governmental
Requirements concerning or affecting the Property or the ownership and/or
operation thereof of which Seller has knowledge or written notice.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(f)   Liens.   Except for liens which (i) Seller shall be obligated to release
at or prior to Closing, (ii) are created by, through or under Purchaser and
(iii) have been resolved in accordance with Section 6.4 hereof, Seller shall not
grant, consent or permit the filing of any lien or encumbrance against the
Property or any portion thereof subsequent to the Effective Date.
 
(g)   As of the Closing Date, (i) the Temporary CO will be valid and in full
force and effect and no violations shall exist with respect to such Temporary CO
and (ii) the Property will be in compliance with all applicable federal, state
and municipal laws, rules, regulations and ordinances, applicable restrictions,
zoning ordinances, building codes and regulations, building lines and easements,
including, without limitation, federal and state environmental protection law
and the Americans with Disabilities Act of 1990, all state and local laws or
ordinances related to handicapped access, and any statute, rule, regulation,
ordinance, or order of governmental bodies or regulatory agencies, or any order
or decree of any court adopted or enacted with respect thereto.
 
(h)   On or before the Closing Date, Seller shall provide to purchaser an update
to the Environmental Report, which updated Environmental Report shall not create
any exception to the representations and warranties made by Seller in Section
4.1(m).
 
(i)   Insurance.   Seller shall maintain (and/or shall require the General
Contractor to maintain) the following insurance:
 

 

(i)   “all risk” property insurance, with limits not less than 100% of
replacement cost, on all of the Improvements located at the Property;



 (ii)   commercial general liability insurance to protect against any bodily
injury, death, or property damage resulting from any use of or accident
occurring in or on the Property, with combined single limit coverage of
$3,000,000 and $5,000,000 aggregate. Purchaser shall be named as an additional
insured under this policy.


(iii)   all insurance required by the Construction Contract for subcontractors
and/or the General Contractor, including builders risk and workers compensation
coverage. Purchaser shall be named as an additional insured on all policies
except the workers compensation policy.


(j)   Evidence of Insurance.   Seller shall deliver to Purchaser copies of
certificates evidencing such insurance and shall deliver renewal certificates
within thirty (30) days of the renewal of the policies required hereunder. All
certificates shall contain a thirty (30) day notice of cancellation clause.
 
4.5   Purchaser's Representations and Warranties.   Purchaser represents,
warrants and covenants to Seller as follows:
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Authority.   Purchaser is duly a organized and legally existing limited
partnership under the laws of the state of Texas and is duly qualified to do
business in the State of Mississippi. The execution and delivery of, and the
performance by Purchaser, of this Agreement is within Purchaser’s powers and has
been duly authorized by all requisite action. The person or persons executing
this Agreement on behalf of Purchaser has the authority to do so. This Agreement
constitutes the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms, subject to laws applicable generally to creditor's
rights. Performance of this Agreement will not result in any breach of, or
constitute any default under, any agreement or other instrument to which
Purchaser is a party. Purchaser has the financial capacity to fulfill it
obligations under this Agreement.
 
(b)   No Violation; Consent.   The execution and delivery by Purchaser of,
consummation of transactions provided for in, and compliance by Purchaser with
all of the provisions of this Agreement (i) will not violate the organizational
documents of Purchaser and (ii) do not require any approval or consent of any
parties for Purchaser.
 
(c)   Environmental.   Purchaser has received from Seller the Environmental
Report for the Property.
 
4.6   Purchaser Covenants.   Purchaser hereby covenants and agrees with Seller
that, after the Effective Date through the Closing Date: 
 
(a)   Diligent Efforts.   Purchaser will use diligent efforts to satisfy those
Purchaser conditions to Closing set forth in Section 6.3.
 
(b)   Insurance.   Purchaser shall maintain the following insurance:
 

 

(i)   “all risk” property insurance, with limits not less than 100% of
replacement cost, on its furniture, fixtures, equipment, and other of
Purchaser's tangible property located at the Property;

     

    (ii)   commercial general liability insurance to protect against any bodily
injury, death, or property damage resulting from any use of or accident
occurring in or on the Property, with combined single limit coverage of
$3,000,000 and $5,000,000 aggregate. Seller shall be named as an additional
insured under this policy.

     

    (iii)   for all contractors employed by Purchaser in connection with the
installation of Installed Equipment, insurance in at least the amounts required
by the Construction Contract for subcontractors of the General Contractor.
Seller and General Contractor shall be named as an additional insured under this
policy.

 
(c)   Evidence of Insurance.   Purchaser shall deliver to Seller copies of
certificates evidencing such insurance prior to Purchaser's occupancy of the
Property or Purchaser’s contractor’s entry into the Property and shall deliver
renewal certificates within thirty (30) days of the renewal of the policies
required hereunder. All certificates shall contain a thirty (30) day notice of
cancellation clause.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(d)   Improvements.   Purchaser acknowledges and agrees that, notwithstanding
any term to the contrary in this Agreement, Purchaser shall have no right, title
or interest (including, without limitation, any equitable right, title or
interest) in or to the Improvements unless and until the Closing occurs as
provided under this Agreement. Notwithstanding the preceding sentence, Purchaser
shall have a right to remove Installed Equipment at any time during the pendency
of this Agreement unless Purchaser is in default hereunder, in which event the
Installed Equipment shall be treated in the manner described in Section 11.3.
 
4.7   Mutual Waiver of Subrogation.   Seller and Purchaser and all parties
claiming under, by, or through them hereby waive any and all right of recovery,
claim, action or cause of action against the other and against the General
Contractor, all subcontractors and all sub-subcontractors, and each of their
respective principals, beneficiaries, partners, officers, directors, agents, and
employees, for any loss or damage that may occur to Seller or Purchaser or any
party claiming by, through or under them with respect to their respective
personal property, the Property or the Improvements or any additions or
improvements thereto, or any contents therein, by reason of fire, the elements
or any other cause or casualty, regardless of cause or origin, including the
negligence of any of the foregoing parties, or their respective principals,
beneficiaries, partners, officers, directors, agents and employees if such loss
or damage is covered by property insurance (or would have been covered had the
insurance required by this Agreement been carried) (regardless of whether the
limits of the applicable policies are sufficient to cover the losses in
question). Since this mutual waiver will preclude the assignment of any such
claim by subrogation (or otherwise) to an insurance company (or any other
person), Seller and Purchaser each agree to give each insurance company which
has issued, or in the future may issue, policies of insurance, with respect to
the items covered by this waiver, written notice of the terms of this mutual
waiver and to have such insurance policies properly endorsed, if necessary, to
prevent the invalidation of any of the coverage provided by such insurance
policies by reason of such mutual waiver. For the purpose of the foregoing
waiver, the amount of any deductible applicable to any loss or damages shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible relates. Seller and Purchaser shall indemnify the other
against any loss or expense, including but not limited to reasonable attorney’s
fees, resulting from the failure to obtain such insurance subrogation waiver.
Provided, however, that nothing in this Section shall have the effect of
releasing Seller, Purchaser, or the General Contractor from any representation
or warranty made in this Agreement or in the Construction Contract.
 
5.   CONSTRUCTION AND CHANGE ORDERS
 
5.1   Construction Documents.   Seller and Purchaser hereby acknowledge their
respective approval of the Preliminary Design Documents. Seller agrees to cause
the preparation of Final Construction Plans that are consistent with the
Preliminary Design Documents within 60 days after the Effective Date. To the
extent that the Final Construction Plans materially and substantially deviate
from the Preliminary Design Documents, Seller shall be required to obtain
Purchaser’s prior written consent before allowing such material and substantial
deviations to be constructed.  
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
5.2   Approval of Construction Contract.   Seller shall deliver to Purchaser a
true and complete copy of  the General Construction Contract prior to the final
execution thereof by Seller and General Contractor (with, if Seller desires, the
economic terms therein redacted), which General Construction Contract shall be
subject to Purchaser’s approval, which shall not be unreasonably withheld or
delayed. If Purchaser shall not have given notice of disapproval of the General
Construction Contract within five (5) business days following Purchaser’s
receipt of such copy, then Purchaser shall be deemed to have approved said
General Construction Contract.
 
5.3   Change Orders. 
 
(a)   Change Orders Requiring Purchaser Approval.   From and after the Effective
Date, (i) all changes in the Preliminary Design Documents, in the Final
Construction Plans, or resulting in a delay of the Required Completion Date,
(ii) change orders under the General Construction Contract, and/or
(iii) selection and changes of materials (including matters such as building
materials, roof color, building colors, and project colors) (collectively, the
“Changes”) shall require the prior written approval of Purchaser (such approval
not to be unreasonably withheld or delayed) (the Changes, when approved, being
“Change Orders”).
 
(b)   Change Order Review Procedure.
 
(i)   From time to time, (A) Purchaser may propose a Change which issues
additional instructions, requires additional work or directs the omission of
work previously ordered or (B) either party may identify and request a change
required by a Governmental Authority (any request for a change pursuant to this
Section 5.2 is herein called a “Change Order Request”). The Change Order Request
shall be issued by the design architect on behalf of Seller, or by either the
Purchaser’s Construction Representative on behalf of Purchaser as the case may
be, and shall set forth in reasonable detail, the nature of the requested change
provided no work shall proceed under a Change Order Request and all ongoing work
shall continue.
 
(ii)   On receipt of a Change Order Request from Purchaser, Seller shall
promptly obtain from General Contractor and furnish to Purchaser proposed
revisions to the Final Construction Plans, if such is required by the requested
Change, statements setting forth in reasonable detail the General Contractor’s
bid for the Adjusted Costs attributable to the Changes set forth in the Change
Order Request and a proposed adjustment, if necessary, to the Required
Completion Date which is a result of the Change Order Request. The General
Contractor’s bid for the Change Order Request shall confirm the cost that was
included in the original Construction Contract price for the category or
categories of work affected by the Change Order Request.   
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(iii)   Purchaser shall accept or reject the General Contractor’s response to
the Change Order Request within three (3) business days of its receipt thereof.
After three (3) business days, the Change Order Request shall be deemed rejected
unless accepted by Purchaser. Notwithstanding the foregoing, Change Order
Requests by Seller that are required by a Governmental Authority or Force
Majeure event shall be at Purchaser’s sole cost and expense and shall be deemed
accepted after three (3) business days and may not be rejected by Purchaser;
provided, however, that any such Change Order Request resulting from the failure
of Seller or General Contractor to comply with existing Governmental
Requirements shall be at Seller’s sole cost and expense. For all Change Orders
Requests, Purchaser may extend the review period described above in order to
conduct value engineering for the proposed Change, provided Seller may, in its
reasonable discretion, cease all construction that may be affected by the Change
Order Request. If the cessation of construction that may be affected by the
Change Order Request will prevent Seller from completing the Required
Improvements by the Required Completion Date, then the Required Completion Date
shall be extended by one day for each day of delay created by Purchaser’s
failure to approve or reject the Change Order Request after said three (3)
business day period.
 
(iv)   If Purchaser approves the estimate in writing, the Change Order Request
and such estimate shall constitute the Change Order (a “Purchaser Change Order”)
and the Final Construction Plans, and, if required, the Required Completion Date
shall be adjusted accordingly.
 
(v)   If Seller desires to make a Change it shall submit a Change Order Request
to Purchaser, together with such supporting documentation as the Purchaser’s
Construction Representative may reasonably require and Seller’s recommended
action with respect to same. Purchaser shall endeavor in good faith to respond
within three (3) business days after the submission of the Change Order Request,
but Purchaser's failure to respond within such three (3) business day period
shall not be construed as consent to any Change requiring Purchaser's approval
pursuant to subsection (a) above.
 
(c)   Information to be provided to Purchaser.   During the course of
construction of the Improvements, Seller shall provide, and shall cause the
General Contractor and Design Architect to provide, the Purchaser’s Construction
Representative access to the Property and such information concerning the
progress of construction that may be reasonably requested by them, including
copies of all Change Orders, and monthly status reports from Seller regarding
the status of the construction of the improvements. Purchaser shall be entitled
to receive copies of all pricing information Seller receives from its General
Contractor for Change Orders and for all pricing of improvements which were
described in the Preliminary Design Documents.
 
5.4   Notices for Submissions and Construction Approvals.   Notwithstanding
anything to the contrary herein, all submissions and responses by and between
Seller and Purchaser under Section 5.2 and all notices thereunder relating to
requests for approval (including disapprovals) shall, if sent on behalf of
Seller, be valid if delivered to Purchaser’s Construction Representative only,
or, if sent on behalf of Purchaser, be valid if delivered to Seller’s
Construction Representative only, in either case by hand delivery or via a
national overnight air courier service to the addresses given in Section 15
hereafter for the aforementioned individuals. The notices shall, when sent by
Seller, contain a Seller Notice. Such notices shall be effective when received.
Any such notices that also relate to the possible failure of a party to comply
with the terms of this Agreement shall also be given in accordance with
Section 15 of this Agreement.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
5.5   Purchaser’s Installation of Equipment. 
 
(a)   Installed Equipment.   As early as is reasonably practical in Seller's
reasonable discretion (but in no event later than 30 days prior to the Closing
Date) and upon the terms and conditions set forth in this Section 5.5, Seller
shall allow Purchaser, during normal business hours, to install racks, conveyor
equipment, security systems and other personal property that are necessary for
Purchaser's intended use of the Improvements after the Closing Date (the
"Installed Equipment").. Prior to the commencement of the installation of the
Installed Equipment, Purchaser (a) will obtain all permits or approvals required
by any Governmental Authority for the installation of such Installed Equipment
and (b) insurance certificates and appropriate waivers of subrogation shall be
provided to Seller as provided in Section 4.5(b) hereof. Purchaser acknowledges
that the exact installation schedule for the Installed Equipment will have to be
determined by Seller and Purchaser as construction progresses, and Purchaser and
Seller agree to work together to determine an appropriate schedule for the
installation. Without limitation, Purchaser shall provide to Seller a detailed
description of the desired installation activities and timing, which schedule
and activities shall be subject to the reasonable approval of Seller and General
Contractor so as to give Seller and General Contractor the ability to impose
reasonable requirements to protect the timing of the completion of the
Improvements and to appropriately provide for the safety and cooperation of the
General Contractor’s and Purchaser’s contractors and mechanics. Purchaser shall
install the Installed Equipment in a manner that will not impede or delay the
anticipated completion of the Required Improvements by the Required Completion
Date and the security systems must not interfere with construction activity. Any
delay attributable to the installation of the Installed Equipment by Purchaser
shall result in the addition of one day to the Required Completion Date for each
day of delay caused solely by Purchaser and not by Seller or General Contractor.
If applicable, Purchaser shall be responsible for the removal of the Installed
Equipment in the event of any casualty or condemnation affecting the Property
unless Purchaser elects not to remove the same in which case Seller shall take
ownership thereof and the provisions in Section 11.3 of this Agreement relating
to the transfer to Seller of Abandoned Installed Equipment shall apply.
 
(b)   Access.   For purposes of the installation and, if applicable, removal of
the Installed Equipment contemplated by this Section 5.4, Seller shall give
those persons performing such work reasonable access to the Property, which
access shall not unreasonably interfere with the contractors. The obligations of
Purchaser contained in this Section 5.4 shall survive the Closing or the earlier
termination of this Agreement. The right of access to the Property granted in
this Section 5.4 shall in no way be construed as giving Purchaser possession of
or any legal or equitable title to the Property prior to the Closing. The
installation of the Installed Equipment shall in no way be construed as giving
Seller possession of or any legal or equitable title to the Installed Equipment.
Purchaser will not permit any materialman's or mechanic's lien to be placed upon
the Property as a result of any work performed, materials furnished or
obligation incurred by or at the request of Purchaser. In the event any such
lien is filed, Purchaser will promptly pay or bond against same. If Purchaser
fails to pay or provide a bond within twenty (20) days after receipt of written
notice thereof from Seller to Purchaser, the Seller shall have the right, at
Seller’s option, of satisfying the same or any portion thereof, without inquiry
as to the validity thereof, and any amounts so paid, including expenses and
interest at the Stated Rate from the date Seller satisfied such lien, shall be
immediately paid to Seller by Purchaser.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(c)   PURCHASER’S INDEMNITY. EXCEPT TO THE EXTENT ANY DAMAGES, ACTIONS,
LIABILITIES AND EXPENSES ARE COVERED BY PROPERTY INSURANCE REQUIRED TO BE
MAINTAINED BY EITHER PARTY HEREUNDER, PURCHASER WILL INDEMNIFY, DEFEND AND HOLD
SELLER AND ITS AFFILIATES AND SUBSIDIARIES, AND ITS EMPLOYEES, AGENTS,
SUCCESSORS, ASSIGNS, OFFICERS AND DIRECTORS HARMLESS FROM AND AGAINST ANY AND
ALL ACTIONS, DAMAGES, LIABILITY AND EXPENSE IN CONNECTION WITH BODILY INJURY,
DEATH, AND DAMAGES TO PROPERTY ARISING FROM OR OUT OF THE USE AND OCCUPANCY BY
THE PURCHASER OF THE PROPERTY OR ANY PART THEREOF PRIOR TO CLOSING, INCLUDING
WITHOUT LIMITATION, ANY AND ALL LIENS, LOSS, COSTS AND EXPENSE, INCLUDING
REASONABLE ATTORNEYS' FEES, RELATING TO THE INSTALLATION AND, IF APPLICABLE,
REMOVAL OF THE INSTALLED EQUIPMENT AND FOR PHYSICAL DAMAGE TO PROPERTY OR BODILY
INJURY TO PERSONS CAUSED BY PURCHASER'S INSPECTION, TESTING, AND/OR
INVESTIGATION OF THE PROPERTY PRIOR TO THE CLOSING DATE.
 
SELLER’S INDEMNITY. EXCEPT TO THE EXTENT ANY DAMAGES, ACTIONS, LIABILITIES AND
EXPENSES ARE COVERED BY PROPERTY INSURANCE REQUIRED TO BE MAINTAINED BY EITHER
PARTY HEREUNDER, SELLER WILL INDEMNIFY, DEFEND AND HOLD PURCHASER AND ITS
AFFILIATES AND SUBSIDIARIES, AND ITS EMPLOYEES, AGENTS, SUCCESSORS, ASSIGNS,
OFFICERS AND DIRECTORS HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, DAMAGES,
LIABILITY AND EXPENSE IN CONNECTION WITH BODILY INJURY, DEATH, AND DAMAGES TO
PROPERTY ARISING FROM OR OUT OF THE USE AND OCCUPANCY BY THE SELLER OF THE
PROPERTY OR ANY PART THEREOF PRIOR TO CLOSING, INCLUDING WITHOUT LIMITATION, ANY
AND ALL LIENS, LOSS, COSTS AND EXPENSE, INCLUDING REASONABLE ATTORNEYS' FEES,
RELATING TO THE INSTALLATION AND CONSTRUCTION OF THE IMPROVEMENTS AND FOR
PHYSICAL DAMAGE TO PROPERTY OR BODILY INJURY TO PERSONS CAUSED BY SELLER'S
CONSTRUCTION, INSPECTION, TESTING, AND/OR INVESTIGATION OF THE PROPERTY PRIOR TO
THE CLOSING DATE.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
5.6   Construction Warranty.   Seller agrees that if a defect in materials or
workmanship in the construction of the Improvements resulting from defective
workmanship and/or materials (“Defect”) is discovered by Purchaser on or prior
to the first anniversary of the Closing Date (“First Anniversary”), Purchaser
shall give Seller written notice thereof (“Defect Notice”) on or prior to the
First Anniversary (time being of the essence with respect thereto). If Seller
receives a Defect Notice prior to the First Anniversary, Seller shall, at its
sole expense, cause such Defect to be repaired or remedied as soon as reasonably
practical. Notwithstanding the foregoing, nothing contained in this Paragraph
5.5 shall: (i) require Seller to repair or remedy any Defect to the extent such
repair or remediation is necessitated primarily by the negligent or wrongful
acts or omissions of, or misuse of the item requiring such repair or remediation
by, Purchaser or its employees, agents, contractors or invitees; (ii) require
Seller to repair or remedy any Defect if the coverage afforded by any warranty
or maintenance/service contract relating to the item in question has been
impaired or invalidated primarily by Purchaser or its employees, agents,
contractors or invitees; or (iii) require Seller to repair or remedy any Defect
for which a Defect Notice is not received by Seller on or prior to the First
Anniversary. 
 
5.7   Force Majeure.   Notwithstanding any provision (except Section 11.1 below)
providing otherwise in this Agreement, Seller shall not be held responsible for
delays in the performance of its obligations hereunder when caused by
Purchaser’s action or inaction, material shortages, governmental action or
inaction, weather, acts of God, labor disputes or other causes beyond the
reasonable control of Seller (collectively, “Force Majeure”).
 
6.   CLOSING AND CLOSING CONDITIONS
 
6.1   Closing.   The closing of the transaction contemplated herein shall be
held on (i) the date which is five (5) business days after the Closing
Conditions Satisfaction Date, or (ii) if Seller has failed to satisfy any of the
conditions or obligations of Seller as set forth in this Section 6.1 of this
Agreement, and Purchaser has elected to close as set forth in Section 11.1 of
this Agreement, then such other date as Purchaser may designate (such date,
herein called the “Closing Date” or the “Closing”). The Closing shall be held at
the offices of the Title Company in Memphis, Tennessee (which agrees to perform
the services of escrow agent for such Closing), or at such other location as may
be acceptable to Seller and Purchaser.
 
(a)   Seller Closing Obligations.   At Closing, Seller shall deliver for the
benefit of Purchaser the following items (except (vi) shall be delivered in due
course after closing), each duly executed and acknowledged where required:
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(i)   a Special Warranty Deed in the form of Exhibit “H” attached hereto, dated
as of the Closing Date, conveying the Land and the Improvements to Purchaser,
subject only to the Permitted Exceptions;
 
(ii)   a Bill of Sale and Blanket Assignment (the “Bill of Sale”) in the form of
Exhibit “I” attached hereto conveying and assigning to Purchaser the property
(including the warranties by contractors, suppliers and/or manufacturers as to
any part of the Improvements) described therein, subject only to the Permitted
Exceptions;
 
(iii)   evidence acceptable to the Title Company, authorizing the consummation
by Seller of the transaction contemplated hereby and the execution and delivery
of the closing documents on behalf of Seller;
 
(iv)   an executed certificate with respect to Seller's non-foreign status in
the form attached hereto as Exhibit “J”;
 
(v)   an executed copy of Internal Revenue Service Form 1099 as required by the
Tax Reform Act of 1986, and all regulations applicable thereto;
 
(vi)   the Owner's Policy in due order promptly after the Closing.
 
(b)   Purchaser Closing Obligations.   At the Closing, Purchaser, or its
permitted assignee, shall do the following:
 
(i)   deposit with the Title Company the Purchase Price (less the Earnest Money,
a portion of which may be required to fund the Punchlist Escrow, as defined
below in Section 6.4) and all other Closing Costs required to be paid by
Purchaser, adjusted as provided herein, by wire transfer in immediately
available funds to a bank account designated by the Title Company;
 
(ii)   provide evidence acceptable to the Title Company, authorizing the
consummation by Purchaser of the transaction contemplated hereby and the
execution and delivery of the closing documents on behalf of Purchaser; and
 
(iii)   execute an original of the Bill of Sale.
 
(c)   Further Assurances.   At the Closing, Seller and Purchaser shall execute
and deliver such other instruments and documents as may be reasonably necessary
in order to complete the Closing of the transactions contemplated hereunder, the
form and content of which shall be reasonably acceptable to the Title Company.
 
(d)   Delivery of Closing Documents.   Seller and Purchaser acknowledge and
agree to use commercially reasonable efforts to execute and deliver to the Title
Company to hold in escrow all documents required to be delivered at the Closing
pursuant to this Section 6.1 at least two (2) business days prior to the Closing
Date.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(e)   Delivery of Possession.   At Closing, Seller shall deliver possession of
the Property to Purchaser subject only to the Permitted Exceptions; shall
provide Purchaser with all keys to the Property; and shall deliver or cause to
be delivered to Purchaser all material books, records and documents pertaining
to the construction of the Improvements (including, without limitation, copies
of all plans and specifications). All such documents that are located at the
Property may be delivered with the Property. Seller shall make any other such
documents available to Purchaser at a mutually convenient time and place, and
Seller may retain additional copies of such items as it deems necessary or
convenient.
 
6.2   Closing Conditions For Purchaser's Benefit.   The obligations of Purchaser
to consummate the transaction contemplated hereby are subject to the following
preconditions to Closing:
 
(a)   Absence of Judicial Action.   The transactions contemplated under this
Agreement to be effected on the Closing Date shall not have been restrained or
prohibited by any injunction or order or judgment rendered by any court or other
governmental agency of competent jurisdiction and no proceeding shall have been
instituted and be pending in which any creditor of Seller or any other person
seeks to restrain such transactions or otherwise to attach or impose a lien on
any of the Property, provided that any such proceeding or action contemplated by
this Section 6.2(a) shall not be deemed to include any proceeding or action
brought by, through or under Purchaser.
 
(b)   Absence of Changes.   No commercially unreasonable change shall have
occurred that negatively affects the use or value of the Property without
Purchaser's written approval or consent (except as otherwise permitted or
provided for herein), in (i) the state of title matters disclosed in the Title
Commitment and the Survey or (ii) in the state of the environmental condition as
disclosed in the Environmental Report inspected by Purchaser unless such change
to the matters described in the above subsections (i) and (ii) do not have a
material adverse effect on the operation or condition (financial or otherwise)
of the Property;
 
(c)   Closing Due Diligence Items.   Purchaser shall have received and approved
the following “Closing Due Diligence Items” prior to the Closing, which approval
shall not be unreasonably withheld or delayed:
 
(i)   Title Assurance.   At the Closing, Seller shall cause the Title Company at
Seller and Purchaser's expense to furnish Purchaser with a UCC Search Report on
Seller certified by the Secretary of State of the state in which the Property is
located and the state in which Seller is organized indicating that, as of the
Closing Date, there are no filings against any of the Personal Property.
 
(ii)   Updated Title and Survey.   Seller shall furnish Purchaser with an
updated, as-built, Survey prior to Closing. If any exceptions (other than
Permitted Exceptions, Approved Survey Matters and updates approved pursuant to
Section 5.5) appear in any updated Title Commitment or on any updated Survey
that are unacceptable to Purchaser in Purchaser's reasonable discretion,
Purchaser shall notify Seller of such fact in writing within five (5) business
days after Purchaser's receipt of the updated Title Commitment and/or updated
Survey and copies of all recorded instruments (other than Permitted Exceptions)
affecting title to the Property. Seller shall eliminate or modify any such
objectionable exceptions or arrange for elimination or a commercially reasonable
resolution of same at Closing to Purchaser's reasonable satisfaction (“Exception
Satisfaction”) at least five (5) business days prior to Closing; provided,
however, Purchaser shall have no right to object to and Seller shall have no
obligation to eliminate or modify any exception that is either (i) reasonably
required in order for Seller to perform its obligations hereunder or (ii) does
not materially interfere with the use or value of the Property as a
office/warehouse/distribution building or create or constitute a material defect
in marketable fee simple title to the Property;
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(iii)   Evidence of Completion;
 
(iv)   Temporary CO (to be followed after Closing by the Final CO as provided in
this Agreement); and
 
(v)   Copies of (A) the General Construction Contract and all modifications,
amendments and material correspondence relating thereto with the economic terms
therein redacted, (B) all Change Orders (C) a list of all subcontractors used in
connection with the construction of the Required Improvements, (D) all Service
Contracts, (E) all notices received by Seller from Governmental Authorities
relating to the Property and (F) all plans and specifications as to the
Property.
 
(d)   Representations and Warranties. All representations and warranties made by
Seller in this Agreement shall at the time of Closing be true and effective in
all respects.
 
(e)   Covenants of Seller.   On the Closing Date, all of the covenants and
agreements in this Agreement (except the Punchlist Items) on the part of Seller
to be complied with or performed on or before the Closing Date, shall have been
fully complied with and performed in all material respects, and there shall
exist no material default or material breach by Seller under this Agreement.
 
In the event that any of the above conditions are not satisfied or (waived in
writing by Purchaser) prior to the Closing, Purchaser may terminate this
Agreement by delivery of a written termination notice to Seller on or before the
Closing Date, which termination shall become effective if Seller has not
satisfied the condition specified in the written termination notice within 10
days after Seller’s receipt of such written termination notice. In the event of
such termination, the Earnest Money and any undistributed accrued interest shall
be returned to Purchaser free of any claim by Seller, and neither party
thereafter shall have any further rights or obligations to each other under this
Agreement. Notwithstanding anything to the contrary herein, if any of the above
conditions are not satisfied as a result of Purchaser’s action(s) or
omission(s), then any such unsatisfied condition shall be deemed automatically
waived by Purchaser, and Purchaser shall proceed to Closing as provided herein.
Notwithstanding anything to the contrary in this Agreement, if any
representation or warranty of Seller is, as of the Closing Date, untrue only in
an immaterial respect, then Purchaser shall not have any right to terminate the
Agreement and Purchaser’s sole and exclusive remedy shall be to pursue relief as
provided in Section 11.1(d).
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
6.3   [Intentionally deleted.] 
 
6.4   Escrows. 
 
(a)   Punchlist Escrow.   An amount equal to the greater of (i) $100,000 and
(ii) 200% of the cost of correcting any Punchlist Items set forth in a Punchlist
provided to Seller before the Closing as reasonably estimated by the General
Contractor shall be escrowed with the Title Company pursuant to an escrow
agreement in the form of the attached Exhibit “E” (the “Punchlist Escrow”) until
Seller delivers the items set forth below to Purchaser, whereupon the funds in
the Punchlist Escrow, together with any interest thereon, shall be paid to
Seller:
 
(i)   Final CO, provided this requirement shall be deemed waived if the delay in
the issuance of the Final CO is due to items within Purchaser’s control and
there are no remaining unfulfilled conditions to the issuance of the Final CO
which are in Seller’s control; and
 
(ii)   Evidence of completion of all Punchlist Items in substantial conformance
to the Final Construction Plans as reasonably determined by the Design Architect
and Purchaser’s Construction Representative; and
 
(iii)   Evidence of payment of all amounts due to the General Contractor under
the terms of the General Construction Contract.
 
If Seller shall have failed to complete all Punchlist Items to Purchaser’s
reasonable satisfaction within seventy-five (75) days following Closing, then
Purchaser may elect to have such unfinished Punchlist Items completed by
competitive licensed contractors of Purchaser’s reasonable choice, who shall be
paid from the Punchlist Escrow to the extent funds are available from the
Punchlist Escrow and otherwise by Seller.
 
(b)   Mechanic Lien Escrow.   In addition to the Punchlist Escrow, an additional
portion of the Purchase Price shall be held by the Title Company (the “Lien
Escrow”) until Seller delivers to Purchaser final unconditional lien waivers
from the General Contractor and any other party which has a lien filed against
the Property on the day of Closing. The amount funded into the Lien Escrow shall
be the greater of (i) 150% of the amount due to the General Contractor as of the
Closing Date, taking into account the net cost of all Change Orders plus the
amount of all mechanics or judgment liens filed against the Property on the
Closing Date, or (ii) the amount required by the Title Company so that the Title
Policy can be issued without exception for possible mechanic’s and judgment
liens relating to the Property. Any interest earned on the Lien Escrow shall
belong to Seller. The Lien Escrow shall be documented by an escrow agreement in
substantially the same form as Exhibit “F” with the addition of commercially
reasonable terms regarding the payment by the Title Company of draw requests
made by the General Contractor and approved solely by the Seller with no notice
required to the Purchaser. The funds in the Lien Escrow shall be paid to Seller
upon satisfaction of the conditions in this Section 6.4(b). Purchaser
acknowledges that the Lien Escrow is for the sole benefit of the Title Company
so that the Owner’s Policy may be issued without exception as to mechanics or
judgment liens, and Purchaser’s approval shall not be required for any matter in
connection with the Lien Escrow.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
7.   PRORATIONS AND CLOSING COSTS
 
7.1   Taxes.   Any real estate taxes that are not yet due and payable for the
current year with respect to the Property shall be prorated and Purchaser shall
receive a credit against the Purchase Price.  
 
7.2   [Intentionally Deleted]. 
 
7.3   Adjustments; Reproration.   After receipt of final tax bill and bills for
Operating Costs, Purchaser shall prepare and present to Seller a calculation of
the reproration of such items, based upon the actual amount of such items
charged to or received by the parties for the year or other applicable fiscal
period. The parties shall make the appropriate adjusting payment between them
within 30 days after presentment to Seller of Purchaser's calculation. This
provision shall survive the Closing.
 
7.4   Closing Costs. 
 
(a)   Shared Closing Costs.   Seller and Purchaser shall equally share
 
(i)   the premium for the Owner’s Policy (excluding the cost of the survey
exception modification which shall be paid for by Purchaser).
 
(ii)   any title company costs and expenses in connection with the examination
of title to the Property;
 
(iii)   all recording costs and recording fees for the Special Warranty Deed;
and
 
(iv)   any escrow fees and other customary charges of the Title Company.
 
(b)   Other Closing Costs.   Seller shall be responsible for (i) any real estate
or personal property taxes, assessments, penalties and interests that are past
due and payable as of the Closing Date to the extent that same do not relate to
any period on or after the Closing Date, (ii) utility fees and charges for the
Property for the period of time prior to and on the Closing Date and (iii)
brokerage commissions payable to Sonny Brown Associates, LLC pursuant to
separate written commission agreement. Other costs, charges and expenses shall
be paid as provided in this Agreement, or in the absence of such provision, in
accordance with local law or customs. Each party shall pay its own attorney’s
fees.
 
8.   INTENTIONALLY DELETED.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
9.   COMMISSIONS
 
9.1   Seller's Indemnity.   SELLER SHALL INDEMNIFY PURCHASER AND HOLD AND DEFEND
PURCHASER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, LIABILITIES,
DAMAGES, DEMANDS, COSTS AND EXPENSES (INCLUDING ACTUAL, REASONABLE ATTORNEYS'
FEES AT OR BEFORE THE TRIAL LEVEL AND ANY APPELLATE PROCEEDINGS) ARISING OUT OF
ANY CLAIM MADE BY ANY REALTOR, BROKER, FINDER, OR ANY OTHER INTERMEDIARY WHO
CLAIMS TO HAVE BEEN ENGAGED, CONTRACTED OR UTILIZED BY SELLER IN CONNECTION WITH
THE TRANSACTION WHICH IS THE SUBJECT MATTER OF THIS AGREEMENT. THIS
INDEMNIFICATION SHALL SURVIVE THE CLOSING.
 
9.2   Purchaser's Indemnity.   PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND
DEFEND SELLER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES,
DEMANDS, COSTS AND EXPENSES (INCLUDING ACTUAL, REASONABLE ATTORNEYS' FEES AT OR
BEFORE THE TRIAL LEVEL AND ANY APPELLATE PROCEEDINGS) ARISING OUT OF ANY CLAIM
MADE BY ANY REALTOR, BROKER, FINDER OR ANY OTHER INTERMEDIARY WHO CLAIMS TO HAVE
BEEN ENGAGED, CONTRACTED OR UTILIZED BY PURCHASER IN CONNECTION WITH THE
TRANSACTION WHICH IS THE SUBJECT MATTER OF THIS AGREEMENT; PROVIDED HOWEVER,
THIS INDEMNITY DOES NOT INCLUDE CLAIMS MADE BY SONNY BROWN ASSOCIATES, LLC. THIS
INDEMNIFICATION SHALL SURVIVE THE CLOSING. 
 
10.   FURTHER INSTRUMENTS
 
10.1   Further Instruments.   Seller will, whenever reasonably requested by
Purchaser; and Purchaser will, whenever reasonably requested by Seller, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any and all conveyances, assignments and all other instruments and documents as
may be reasonably necessary in order to complete the transaction herein provided
and to carry out the terms and provisions of this Agreement.
 
11.   REMEDIES
 
11.1   Seller's Default.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Notice of Default.   Notwithstanding anything in this Agreement to the
contrary, Purchaser will, prior to the exercise of any remedies contained in
this Agreement, give Seller written notice (“Purchaser's Default Notice”)
detailing with reasonable specificity the nature of such default. Purchaser
shall endeavor to provide Purchaser’s Default Notice as soon as reasonably
practicable upon Purchaser becoming aware of the extent and consequences of
Seller’s default. Notwithstanding the foregoing, under no circumstances shall
any delay by Purchaser in providing Purchaser’s Default Notice be construed as a
waiver or implied waiver by Purchaser of its remedies under this Agreement.
Until the date which is four (4) business days after receipt of Purchaser's
Default Notice, Seller may, at its option, elect to waive the option to cure the
default; provided, however, Seller's failure to give Purchaser written notice of
its election within this time period shall be deemed an election by Seller to
cure the default. If Seller waives its right to cure the default, Purchaser
shall thereafter be entitled to exercise the remedies in accordance with the
terms of this Section 11.1. If Seller elects or is deemed to have elected to
cure the default specified in Purchaser's Default Notice, Seller shall commence
to cure such default within two (2) business days from the date of such election
and diligently pursue such cure to completion (“Seller's Cure Period”);
provided, however, (i)  Seller’s Cure Period shall end if Seller fails to
diligently pursue such cure to completion and (ii) if Seller fails to cure such
default within Seller's Cure Period, Purchaser may exercise its remedies in
accordance with the terms of Section 11.1 hereof. In no event shall Seller’s
Cure Period exceed five (5) days for a default which can be cured solely by the
payment of money or sixty (60) days for any other default.
 
(b)   Specific Performance.   If prior to or at the Closing, Seller defaults
hereunder or shall have failed to have performed any of the covenants and/or
agreements contained herein which are to be performed by Seller as of the
Closing Date, and Seller’s Cure Period has expired, then Purchaser may, at its
option and as its sole and exclusive remedy, seek specific performance of such
part or parts of the default which can be remedied by specific performance,
and/or, as to such part or parts of the default for which specific performance
is not a sufficient remedy, then Purchaser may sue Seller for the actual damages
which it incurs. If Purchaser obtains any such specific performance, Purchaser
may recover all costs and expenses incurred in connection with such enforcement,
including reasonable attorney’s fees.
 
(c)   Termination Default.   If the Closing Date has not occurred on or before
the date that is 180 days after the Unadjusted Required Completion Date, then
Purchaser shall have a right to terminate this Agreement, whereupon the Earnest
Money shall be returned to Purchaser and neither party shall have any further
rights or obligations hereunder except those that expressly survive. Purchaser
shall exercise such right to terminate by written notice given to Seller on or
before the 30th day following the end of such 180 day period, and if Purchaser
shall have failed to timely give such notice, then Purchaser shall be deemed to
have waived such right to terminate. If Purchaser shall terminate this Agreement
as provided in this Section 11.1(c), then Purchaser shall be entitled to the
remedy of collecting its actual damages from Seller resulting from Seller’s
default and failure to close; provided, however, that following such termination
of this Agreement, (i) such actual damages shall not include Purchaser’s costs
of removing the Installed Equipment from the Property, and (ii) such actual
damages shall be apportioned on the basis of such part of said 180 day delay
which was caused by Force Majeure and such part which was not so caused, and
Purchaser shall be entitled to collect only the portion of its actual damages
that is attributable to the delay not caused by Force Majeure. For example, if
Purchaser exercises its right to terminate on the 180th day of delay and there
were 54 days of delay caused by Force Majeure, then Purchaser’s actual damages
would be reduced by 30% (54 days divided by 180 days).
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(d)   Remedies Following Closing.   If after Closing, Seller is in default under
this Agreement and Seller’s Cure Period has expired (including any default which
commenced or occurred prior to Closing), then, to the extent such default was
not cured by the remedy of specific performance as set forth in Section 11.1(b),
Purchaser may sue Seller for actual damages which it incurs.  Purchaser shall
not be entitled to collect damages after Closing for delays in completion of
construction, as to which the exclusive remedy is the Liquidated Damages Payment
under Section 2.1 above.
 
As used in this Section 11, “actual damages” shall mean all of the injured
party’s actual and reasonably anticipated out of pocket and commercially
reasonable expenses incurred as an immediate and direct result of the other
party’s default. Notwithstanding anything to the contrary in this Agreement, if
Purchaser defaults under this Agreement, Seller shall not be precluded from, and
no provision in this Agreement shall be construed to limit or preclude Seller
from, recovering its benefit-of-the-bargain damages from Purchaser (i.e., such
damages that would put Seller in the same position it would have been in had
Purchaser fully performed under this Agreement) provided Seller exercises
ordinary care to mitigate the effects of any breach by Purchaser.
 
(e)   NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURCHASER HEREBY
SPECIFICALLY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE TO SUCH EXEMPLARY,
PUNITIVE, AND CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES, FOR
LOSSES OF USE, INCOME, FINANCING, BUSINESS AND REPUTATION, AND FOR LOSS OF
MANAGEMENT OR EMPLOYEE PRODUCTIVITY OR OF THE SERVICES OF SUCH PERSONS, LOST
PROFITS OR LOST BUSINESS OPPORTUNITIES) RESULTING FROM SELLER'S DEFAULT UNDER
THIS AGREEMENT, AND, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, WAIVES
ITS RIGHT TO TERMINATE THIS AGREEMENT. ALL CLAIMS OF ANY TYPE FOR A DEFAULT BY
SELLER HEREUNDER SHALL BE DEEMED WAIVED UNLESS A CLAIM FOR ANY SUCH DEFAULT IS
ASSERTED WITH REASONABLE DETAIL BY WRITTEN NOTICE TO SELLER ON OR BEFORE THE
DATE THAT IS 18 MONTHS AFTER THE CLOSING DATE, OR IF THIS AGREEMENT IS
TERMINATED, 18 MONTHS AFTER THE DATE THIS AGREEMENT IS TERMINATED. NOTHING
CONTAINED IN THIS SECTION 11.1(E) SHALL BE DEEMED TO AFFECT ANY LIQUIDATED
DAMAGES PAYMENT, WHEN APPLICABLE, UNDER SECTION 2.1. 
 
11.2   Purchaser's Default. 
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Notice of Default.   Notwithstanding anything in this Agreement to the
contrary, Seller will, prior to the exercise of the remedies contained in
Section 11.2, give Purchaser written notice (“Seller's Default Notice”)
detailing with reasonable specificity the nature of such default. Seller shall
endeavor to provide Seller’s Default Notice as soon as reasonably practicable
upon Seller becoming aware of the extent and consequences of Purchaser’s
default. Notwithstanding the foregoing, under no circumstances shall any delay
by Seller in providing Seller’s Default Notice be construed as a waiver or
implied waiver by Seller of its remedies under this Agreement. Until the date
which is four (4) business days after receipt of Seller's Default Notice,
Purchaser may, at its option, elect to cure such default or waive the option to
cure the default; provided, however, Purchaser's failure to give Seller written
notice of its election within this time period shall be deemed an election by
Purchaser to cure the default. If Purchaser waives its right to cure the
default, Seller shall thereafter be entitled to exercise the remedies in
accordance with the terms of Section 11.2(b). If Purchaser elects or is deemed
to elect to cure the default specified in Seller's Default Notice, Purchaser
shall commence to cure such default within two (2) business days from the date
of such election and diligently pursue such cure to completion (“Purchaser's
Cure Period”); provided, however, (i)  Purchaser’s Cure Period shall end if
Purchaser fails to diligently pursue such cure to completion and (ii) if
Purchaser fails to cure such default within Purchaser's Cure Period, Seller may
exercise its remedies in accordance with the terms of Section 11.2 hereof. In no
event shall Purchaser’s Cure Period exceed five (5) days for a default which can
be cured solely by the payment of money or sixty (60) days for any other
default.
 
(b)   Remedies Prior to Closing.   If, prior to or at the Closing, Purchaser
defaults hereunder and fails to perform any of the covenants and/or agreements
contained herein which are to be performed by Purchaser, Seller may, at its
option, as Seller’s sole and exclusive remedy by notice in writing to Purchaser
either (A) (I) terminate this Agreement and sue Purchaser for the actual and
benefit-of-the-bargain damages, costs and fees (including reasonable attorney’s
fees ant costs) incurred by Seller, whereupon the Title Company shall retain the
Earnest Money until resolution of such suit and, at Seller’s option, (II) seek
specific performance of Purchaser’s obligation to remove the Installed Equipment
unless Purchaser agrees that the Installed Equipment or any part thereof which
remains on the Property following expiration of the Removal Period is Abandoned
Installed Equipment and the provisions in Section 11.3 below relating to
transfer of ownership to Seller of the Abandoned Installed Equipment shall
thereupon apply; provided if Purchaser has elected by notice in writing to
Seller within ten (10) days of Seller’s termination notice to Purchaser, Seller
shall permit the removal of the Installed Equipment for the duration of the
Removal Period (which for the purpose of this paragraph shall commence upon
delivery of Seller’s notice of termination of this Agreement hereunder and shall
be subject to day by day extension only as permitted under Section 11.3 below or
(B) enforce specific performance of this Agreement (in which case Seller may
recover all costs and expenses incurred in connection with such enforcement,
including reasonable attorney’s fees).
 
(c)   Remedies Following Closing. If, following Closing, Purchaser is in default
and Purchaser’s Cure Period has expired, Seller may sue Purchaser for actual
damages which it incurs.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(d)   SELLER HEREBY SPECIFICALLY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE TO
SUCH EXEMPLARY, PUNITIVE, AND CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSSES OF USE, INCOME, FINANCING, BUSINESS AND
REPUTATION, AND FOR LOSS OF MANAGEMENT OR EMPLOYEE PRODUCTIVITY OR OF THE
SERVICES OF SUCH PERSONS, LOST PROFITS OR LOST BUSINESS OPPORTUNITIES) RESULTING
FROM PURCHASER'S DEFAULT UNDER THIS AGREEMENT, AND, EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, WAIVES ITS RIGHT TO TERMINATE THIS AGREEMENT. ALL
CLAIMS OF ANY TYPE FOR A DEFAULT BY PURCHASER HEREUNDER SHALL BE DEEMED WAIVED
UNLESS A CLAIM FOR ANY SUCH BREACH IS ASSERTED WITH REASONABLE DETAIL BY WRITTEN
NOTICE TO PURCHASER ON OR BEFORE THE DATE THAT IS 18 MONTHS AFTER THE CLOSING
DATE, OR IF THIS AGREEMENT IS TERMINATED, 18 MONTHS AFTER THE DATE THIS
AGREEMENT IS TERMINATED.
 
11.3.   Abandoned Installed Equipment.   If, following termination of this
Agreement by Seller under Section 11.2 of this Agreement by reason of
Purchaser’s default, Purchaser elects not to remove any of the Installed
Equipment then located in the Property, or fails to remove any of the Installed
Equipment within the Removal Period (unless such failure is due to delay caused
by Force Majeure or the actions of Seller or General Contractor, in which event
the Removal Period shall be extended on a day by day basis for each day’s delay
caused by Force Majeure up to a maximum of 90 delay days or indefinitely to the
extent caused by the actions of Seller or General Contractor) (in either case,
herein called the “Abandoned Installed Equipment”), then Seller shall take
ownership of the Abandoned Installed Equipment on an “as is, where is” basis,
with all faults and without representation or warranty from Purchaser of any
kind, express, implied or statutory, including without limitation, any warranty
of merchantability, quality or fitness for a particular purpose. Upon transfer
of ownership of the Abandoned Installed Equipment to Seller as aforesaid,
Purchaser shall, upon written request, execute a Bill of Sale of the Abandoned
Installed Equipment for the benefit of Seller or its nominee, which Bill of Sale
shall include confirmation of the transfer on an “as is, where is” basis without
representation or warranty as aforesaid. All risks with respect to the Abandoned
Installed Equipment shall pass to Seller effective as of the date upon which the
Installed Equipment becomes the Abandoned Installed Equipment. 
 
12.    RISK OF LOSS
 
12.1   Casualty Prior to Closing.   Seller bears the risk of loss of the
Property prior to Closing. Purchaser bears the risk of loss of the Purchaser’s
equipment and personal property of any type prior to Closing. Seller shall not
be required to rebuild, repair or replace any part of the partitions, fixtures,
additions and other improvements that may have been constructed, erected or
installed in, or about the Property for the benefit of, or by or for Purchaser.
Each party shall be responsible for its own personal property. This Section is
subject to the terms of the waiver of subrogation in this Agreement. 
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
12.2   Condemnation.   Promptly upon obtaining knowledge of the institution of
any proceedings for the condemnation of the Property or any portion thereof,
Seller will notify Purchaser of the pendency of such proceedings. Purchaser may
participate in any such proceedings, and Seller shall provide Purchaser with
monthly reports regarding the status of the condemnation proceedings. If (a) the
whole or any part of the Property or any interest in the Property is taken by
condemnation or right of eminent domain prior to the Closing (or if any such
taking is threatened) and (b) the Property is rendered unsuitable for use as a
warehouse office and distribution facility substantially of the same size and
utility as the Improvements shown in the Preliminary Design Documents (or would
be rendered so unsuitable if the threatened taking occurs), Purchaser shall have
the right to terminate this Agreement within ten (10) business days following
receipt of Seller’s notice of such condemnation. If Purchaser terminates this
Agreement pursuant to this Section, the Earnest Money shall be promptly returned
to Purchaser and thereafter, Seller and Purchaser shall have no further
obligations to the other, except for obligations which by the terms of this
Agreement survive its termination. Purchaser's failure to terminate within such
ten (10) business day period shall be deemed to be a waiver of the termination
right under the preceding sentence.  If Purchaser elects not to terminate this
Agreement, or if the taking will be consummated after the Closing, the
transaction contemplated by this Agreement shall be closed in accordance with
the terms of this Agreement notwithstanding any such taking, but at the Closing,
Seller shall pay to Purchaser any awards collected in connection with such
taking and shall assign to Purchaser all of Seller's rights to collect any
awards which thereafter may be payable as a result of, or to recover against
others for, such taking.
 
13.   INTENTIONALLY DELETED 
 
14.   NO ASSUMPTION OR PARTNERSHIP
 
14.1   No Assumption.   Purchaser is not and is not deemed to be, a successor of
Seller and it is expressly understood and agreed that, except as may otherwise
be expressly agreed to by Purchaser elsewhere in this Agreement and in the
documents delivered at the Closing, Purchaser has not and does not hereby assume
or agree to assume any liability whatsoever of Seller.
 
14.2   No Partnership.   Purchaser and Seller do not intend to in any way create
a partnership by execution of this Agreement or consummation of the transaction
contemplated hereby and any such relationship is expressly denied.
 
15.   NOTICES
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
15.1   Notices.   Any notice, request, demand, instruction or other
communication to be given to either party hereunder, except those required to be
delivered at the Closing, shall be in writing, shall, if delivered to Purchaser,
Purchaser’s Construction Representative, INCLUDE A SELLER NOTICE, and shall, if
delivered to Seller, Seller’s Construction Representative or Design Architect,
INCLUDE A PURCHASER NOTICE, and shall be deemed to be delivered upon receipt or
refusal when (a)  delivered by facsimile if receipt is confirmed by return
facsimile to the sender of the notice, (b)  hand delivered, (c)  delivered to a
national overnight air courier service, or (d)  deposited in registered or
certified mail, return receipt requested, addressed as follows:
 
 

  If to Purchaser:   Helen of Troy, L.P.     One Helen of Troy Plaza     El
Paso, Texas 79912     Attn: Vincent D. Carson     vcarson@hotus.com     Fax
915.225.8081         With a copy to:    James B. Jalenak     Harris Shelton
Hanover Walsh, pllc     Suite 450     6060 Poplar Avenue     Memphis, Tennessee
38119-3980     jjalenak@harrisshelton.com     Fax:  (901) 682-4446         If to
Seller: DTC Eastgate 1, LLC     c/o Hillwood Development Company, LLC     5430
LBJ Freeway, Suite 800     Dallas, Texas 75240     Attention:  Preston Herold  
  Fax:  (972) 201-2989     Phone: (972) 201-2800     Preston.herold@hillwood.com
        with additional DTC Eastgate 1, LLC   copies to:  c/o Hillwood
Development Company, LLC     5430 LBJ Freeway, Suite 800     Attention:  Melinda
Northrup     Fax:  (972) 201-2989     Phone: (972) 201-2800    
Melinda.northrup@hillwood.com

     

 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
 

  If to Seller’s DTC Eastgate 1, LLC   Construction c/o Hillwood Development
Company, LLC   Representative 5430 LBJ Freeway, Suite 800     Dallas, Texas
75240     Attention:  Joe Bass     Phone: (972) 201-2800     Fax:  (972)
201-2989         With a copy to:    DTC Eastgate 1, LLC     c/o Hillwood
Development Company, LLC     5430 LBJ Freeway, Suite 800     Dallas, Texas 75240
    Attention:  Scott Norman     Phone: (972) 201-2800     Fax:  (972) 201-2889
    Scott.norman@hillwood.com         if to Design Architect: GSR Andrade
Architects     4121 Commerce St., Suite One     Dallas, TX  75226     Mr. John
Garrison     Phone: (214) 824-7040     jgarrison@gsr-andrade.com

 
16.   MISCELLANEOUS
 
16.1   Entire Agreement.   This Agreement and the exhibits attached hereto
contain the entire agreement between the parties and all previous agreements,
including but not limited to any proposals exchanged among the parties are
superceded hereby. No modification or amendment of this Agreement shall be of
any force or effect unless made in writing and executed by Purchaser and
Seller. 
 
16.2   Counterparts and Facsimile Signatures.   This Agreement maybe executed in
any number of counterparts which together shall constitute the agreement of the
parties. Executed facsimile copies of this Agreement shall be binding upon the
parties herein, and facsimile signatures appearing hereon shall be deemed to be
original signatures. Following execution by facsimile by both parties, Seller
shall execute four (4) originals of this Agreement and forward by overnight
courier to Purchaser; Purchaser shall execute such counterparts and deliver same
to the Title Company five business days following receipt thereof from Seller
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
16.3   Time of the Essence.   Time is of the essence with respect to the
performance of all obligations provided herein and the consummation of all
transactions contemplated hereby.
 
16.4   Assignment.   This Agreement, and the rights and obligations of Purchaser
hereunder, may be assigned by Purchaser to any entity that is controlled by or
under common control with the Purchaser without the consent of Seller, provided
such entity assumes Purchaser’s obligations hereunder. Upon any such assignment
by Purchaser, Purchaser shall not be relieved from further obligation or
liability hereunder; and, without limitation, any agreements, waivers or
consents made or given by Purchaser under this Agreement shall be binding upon
Purchaser or any such approved assignee. Seller may not assign any of its rights
or obligations under this Agreement without the prior written consent of
Purchaser in each instance.
 
16.5   Dates.   Whenever any determination is to be made or action is to be
taken on a date specified in this Agreement, if such date shall fall on
Saturday, Sunday or legal holiday under the laws of the State of Mississippi,
then in such event said date shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.
 
16.6   Binding on Successors and Assigns.   This Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representative,
successors and assigns whenever the context so requires or admits.
 
16.7   Records.   Purchaser shall not file this Agreement, nor any memorandum
hereof, in any public records without the prior written consent of Seller, and
any such memorandum which is filed without such consent shall be, in Seller's
sole discretion, automatically deemed null and void. Seller and Purchaser
consent to the filing of the Memorandum of Option (as defined in Section
16.24(E)).
 
16.8   Attorneys' Fees.   Should either party hereto institute any action or
proceeding in court to enforce any provision hereof or for damages by reason of
any alleged breach of any provision of this Agreement or for any other judicial
remedy, the prevailing party shall be entitled to receive from the losing party
all reasonable attorneys' fees, paralegals’ fees and all court costs in
connection with said proceeding.
 
16.9   Public Disclosure; Confidentiality.   Seller and Purchaser covenant and
agree that they will not issue any press releases or make similar disclosures to
any reporting publication disclosing the monetary terms of this Agreement,
except as may be required by law or as mutually agreed upon by Seller and
Purchaser; provided a general press release regarding the general nature of the
project shall be permitted. In addition, Seller shall keep, and shall cause its
respective representatives to keep the existence and terms of this Agreement
strictly confidential, except (a) to the extent previously disclosed in the
approved press release or any public hearings, (b) to the extent disclosure must
be made to enable the parties to perform acts necessary to consummate Closing or
take actions permitted under this Agreement, (c) disclosure to attorneys,
accountants and other professionals who are similarly bound to obligations of
confidentiality, and to regulators and prospective lenders and (d) as may be
required by law. 
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
16.10   Reporting Person.   The Title Company is hereby designated as the
“Reporting Person” pursuant to Section 6045 of the Code and the regulations
promulgated thereunder.
 
16.11   Paragraph/Section Headings.   The paragraph/section headings contained
in the Agreement are for convenience only and shall in no way enlarge or limit
the scope or meaning of the various and several paragraphs/sections hereof.
 
16.12   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi applicable to transactions
in Mississippi.
 
16.13   ERISA.   Purchaser represents that Purchaser is not an employee benefit
plan or a governmental plan or a party in interest of either such a plan, and
that the funds being used to acquire the Property are not plan assets or subject
to state laws regulating investments of and fiduciary obligations with respect
to a governmental plan. As used herein, the terms "employee benefit plan",
"party in interest", "plan assets" and "governmental plan" shall have the
respective meanings assigned to such terms in ERISA, and the term "ERISA" shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Seller at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing. 
 
16.14   Partial Invalidity.   If any provision of this Agreement is held invalid
or unenforceable, the remainder of this Agreement shall not be affected thereby,
and each provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and there shall be substituted in lieu of such
invalid or unenforceable provision a provision as near in substance as may be
valid and enforceable under applicable law.
 
16.15   Discharge of Obligations.   All warranties, representations, covenants,
obligations and agreements contained in this Agreement shall survive the Closing
for a period of 18 months after the Closing Date.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
16.16   Limited Liability.   Seller and Purchaser agree that no individual
officer or director or representative of Seller or Purchaser shall have any
personal liability under this Agreement or any document executed in connection
with the transactions contemplated by this Agreement.
 
16.17   No Third Party Rights.   Nothing in this Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.
 
16.18   Further Assurances.   Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby. 
 
16.19   Construction.   The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
16.20   Uniform Vendor and Purchaser Risk Act Not Applicable.   It is the
express intent of the parties hereto that the provisions of Section 12.1 and
Section 12.2 govern the rights of the parties in the event of damage to or
condemnation of the Property and that the Uniform Vendor and Purchaser Risk Act
not apply to this Agreement.
 
16.21   Incentives.   To Seller’s current actual knowledge, the construction of
a proposed public road (and all related utility infrastructure), which will run
east-west along the southern border of the Property and Tract 2, may qualify for
financial assistance from the Mississippi Development Authority through the
Community Development Block Grant Program (the “Incentives”). Purchaser and
Seller agree to assist and cooperate with each other in the pursuit of the
Incentives. Purchaser and Seller agree to promptly take such actions as are
reasonably required to obtain the Incentives, including executing the Memorandum
of Agreement substantially in the form of the attached Exhibit “M”. Seller
agrees to indemnify, defend and hold Purchaser harmless from and against any and
all liability, claims, demands or expenses (collectively, “Losses”) arising out
of Purchaser’s execution of the Memorandum of Agreement except to the extent
that such Losses arise out of Purchaser’s intentional bad faith or grossly
negligent conduct. This Section 16.21 shall survive the Closing.
 
16.22   1031 Treatment as Like-Kind Exchange.   Purchaser and Seller acknowledge
and agree that Seller may desire to have its transfer of the Property to
Purchaser qualify as a deferred like-kind exchange within the meaning of Section
1031 of the Internal Revenue Code of 1986, as amended. Seller and Purchaser
acknowledge and agree that Seller intends to effectuate a deferred like-kind
exchange through the use of an intermediary in the manner described in Treas.
Reg. § 1.031(k)-1(g)(8), example 4, or other applicable provision. Purchaser
agrees to reasonably cooperate with Seller in effectuating such a deferred
like-kind exchange through the use of such an intermediary including consenting
to an assignment of Seller’s rights under this Agreement to an intermediary.
Purchaser, however, shall have no obligation to locate, contract for or take
title to any property that Seller may wish to acquire or to incur any
indebtedness or other obligation as a part of Purchaser’s agreement to
cooperate. Seller will pay all expenses relating to any such like kind exchange
for its benefit.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
Purchaser and Seller acknowledge and agree that Purchaser may desire to have its
purchase of the Property qualify as a deferred like-kind exchange within the
meaning of Section 1031 of the Internal Revenue Code of 1986, as amended. Seller
and Purchaser acknowledge and agree that Purchaser intends to effectuate a
deferred like-kind exchange through the use of an intermediary in the manner
described in Treas. Reg. § 1.031(k)-1(g)(8), example 4, or other applicable
provision. Seller agrees to reasonably cooperate with Purchaser in effectuating
such a deferred like-kind exchange through the use of such an intermediary
including consenting to an assignment of Purchaser’s rights under this Agreement
to an intermediary. Seller, however, shall have no obligation to locate,
contract for or take title to any property that Seller may wish to transfer or
to incur any indebtedness or other obligation as a part of Seller’s agreement to
cooperate. Purchaser will pay all expenses relating to any such like kind
exchange for its benefit.
 
16.23   Seller’s Performance.   Notwithstanding anything to the contrary herein,
Purchaser acknowledges and agrees that Seller’s obligation to perform hereunder
shall be contingent upon the Seller acquiring the Property on or before the date
that is 5 business days after the date on which Purchaser waives (in writing)
its right to terminate this Agreement under Section 3.3 (“Acquisition
Deadline”). Seller shall use good faith and diligent efforts to acquire the
Property on or before the Acquisition Deadline. If Seller has not acquired the
Property by the Acquisition Deadline, then either party may terminate this
Agreement by written notice (the “Termination Notice”) to the other given any
time within 2 business days following the Acquisition Deadline. If neither party
exercises its termination right as provided in the preceding sentence, then the
Acquisition Deadline shall be deemed automatically extended for a period of 5
days and the parties’ termination rights described in the preceding sentence
shall apply to the Acquisition Deadline as such has been extended in 5-day
increments (until either party delivers a Termination Notice). The foregoing
process shall be repeated until such time that Seller acquires the Property or
this Agreement is terminated as provided above.
 
16.24   Option to Purchase.
 
(A)   Seller has been granted the right and, pursuant thereto, hereby grants
unto Purchaser the right to purchase the Option Land (hereinafter defined)
pursuant to certain terms and conditions set forth in an Option Purchase
Agreement, which shall be executed by the parties concurrently herewith.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(B)   At the Closing, Seller and Purchaser shall execute and record a memorandum
evidencing the existence of the Option (“Memorandum of Option”), which
Memorandum of Option shall be substantially in the form of Exhibit “B”.
 
16.25   Right of First Refusal.   For a period of two years after the Closing
Date and subject to the terms and conditions described in this Section 16.25,
Seller shall have the right and option, but not the obligation, to purchase
Purchaser’s industrial building (the “Former Building”) located at 101 Airport
Industrial Drive, City of Southaven, Desoto County, Mississippi. As used herein,
the “ROFR Property” shall mean the property referred to in (i) and (ii) above,
the “Offeror” shall mean the owner of the ROFR Property and “Offeree” shall
mean, as applicable, Purchaser or Seller.
 
(a)   As used in this Section 16.25, the term “offer” shall include, without
limitation, any bona fide option proposed by Offeror.
 
(b)   As used in this Section 16.25, the term “sold,” “sell” or “sale” shall
include a sale or a lease, including all renewal options, or any other
disposition of ROFR Property or any portion thereof, or any interest therein
(any such sale, lease or other disposition shall be referred to as a
“Disposition”).
 
(c)   As used in this Section 16.25 the term “Affiliate” shall mean as to the
Person (as hereinafter defined) in question, any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with the Person in question. As used in the immediately
preceding sentence, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, partnership interests,
by contract or otherwise.
 
(d)   As used in this Section 16.25 the term “Person” shall mean any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, estate, unincorporated organization, government agency or political
subdivision thereof, or any other form of entity.
 
(e)   Subject to the terms and conditions set forth below, if Offeror receives a
bona fide offer acceptable to Offeror to buy or makes a bona fide offer
acceptable to the third party purchaser to sell all or any portion of ROFR
Property (ROFR Property being hereinafter referred to as the “Offered
Property”), then Offeree shall have the right and option, but not the
obligation, to purchase (the term “purchase” shall include a purchase, lease or
other acquisition, and the term “purchaser” shall include a purchaser, lessee or
the party making such other acquisition) the Offered Property (the “First
Refusal Right”) on the following terms and conditions:
 
1.   If Offeror receives a bona fide offer acceptable to Offeror to buy or makes
a bona fide offer acceptable to a purchaser to sell all or any portion of ROFR
Property, Offeror shall provide Offeree with a written notice (the “Offeror’s
Notice”) which shall (i) set forth the true identity of the proposed purchaser
(including the identity of the principals of the purchaser, if known to
Offeror), (ii) include a description of the Offered Property, (iii) include a
description of all material terms of the proposed Disposition (including,
without limitation, the price, earnest money and closing date) and (iv) offer to
consummate such Disposition with Offeree upon the same terms and conditions as
set forth in the Offeror’s Notice (except as provided in this Section 16.25).
The Offeror’s Notice shall have attached to it a true, correct and complete copy
of the contract of sale, lease, or other agreement that governs the rights and
obligations of Offeror and the proposed purchaser with respect to the proposed
Disposition (the “Disposition Document”). Any time periods in the Offeror’s
Notice shall be deemed extended to allow Offeree 3 business days following
receipt of the Offeror’s Notice in which to decide whether to exercise Offeree’s
First Refusal Right.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
2.   During the 3 business day period following Offeree’s actual receipt of the
Offeror’s Notice (the “Response Period”), Offeree shall have the right, at its
expense, to enter onto and conduct tests and investigations on the Offered
Property. Offeree shall be responsible for any damages or injuries resulting
from Offeree’s entry onto the Offered Property and conducting such tests and
inspections. If Offeree does not elect to purchase the Offered Property by
delivering written notice of such election to Offeror within the Response
Period, then Offeror may effect a Disposition of the Offered Property to the
proposed purchaser identified in the Offeror’s Notice (A) at a price, rental
and/or other consideration to be paid by the proposed purchaser (“Economic
Consideration”) that is not less than the Economic Consideration that would have
been paid by Offeree if Offeree had elected to purchase the Offered Property
pursuant to the Offeror’s Notice, and (B) upon other terms and conditions that
are not more favorable to the proposed purchaser than those offered to Offeree
in the Offeror’s Notice; provided such closing occurs no later than 90 days
after the expiration of the Response Period; and provided further that if such
closing to the proposed purchaser does not occur within such 90 day period,
Offeror shall again be required to comply with this Section 16.25 before it
makes any other Disposition of ROFR Property. Such Disposition if made in
accordance with this Section 16.25, shall be made free and clear of the First
Refusal Right, and Offeree, at the request of Offeror, shall execute, in
recordable form, a confirmation of the release of the First Refusal Right
insofar as it pertains to the Offered Property that is so conveyed.
 
3.   If the First Refusal Right relates to a lease, estate for years or other
estate or interest other than fee simple, and Offeree elects not to exercise its
First Refusal Right with respect to the Offeror’s Notice, then Offeree’s First
Refusal Right shall terminate. If the Offered Property sold to a third party
after compliance with the terms of this Section 16.25 is less than all of ROFR
Property, the First Refusal Right shall remain in full force and effect for all
other portions of ROFR Property.
 
4.   If Offeree does not elect to accept Offeror’s offer with respect to a
Disposition in accordance with the terms hereof, and such Disposition from
Offeror is not made on the price and terms set forth above (subject to the 90
day closing period and other terms set forth above), Offeree’s First Refusal
Right shall remain in full force and effect with respect to the Offered
Property.
 
5.   If Offeree exercises the First Refusal Right by delivering written notice
of such exercise to Offeror within the Response Period, Offeree and Offeror
shall enter into the transaction described in, and upon the terms set forth in,
the Offeror’s Notice and the Disposition Document.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
6.   Notwithstanding any provision contained herein to the contrary, the
provisions of this Section 16.25 shall not apply to a sale of all or any portion
of ROFR Property to an Affiliate of Offeror; provided, however, the provisions
of this Section 16.25 shall survive such sale to an Affiliate of Offeror, and
ROFR Property shall continue to be subject to the First Refusal Right.
 
7.   Notwithstanding any provision contained herein to the contrary, in the
event: (i) Offeree does not elect to accept Offeror’s offer, (ii) Offeror sells
the Offered Property pursuant to the terms of this Section 16.25, and (iii)
Offeror retains a lien on the Offered Property and forecloses such lien, the
First Refusal Right shall be automatically reinstated, and Offeror shall not
consummate any further sale of the Offered Property without again complying with
the terms of Section 16.25. Such lien does not include any lease, except a lease
with a term of three (3) years or less.
 
(f)   The First Refusal Right shall not apply to any mortgage of ROFR Property
or any portion thereof to secure the repayment of borrowings by Offeror. A
foreclosure sale by such lender shall not be a sale to which the First Refusal
Right shall be applicable, but ROFR Property shall continue to be subject to the
First Refusal Right following such foreclosure sale, and any purchaser at such a
foreclosure sale shall acquire ROFR Property subject to the First Refusal Right.
Offeree shall execute and deliver any instruments reasonably requested by
Offeror to evidence the agreements of Offeree pursuant to this Section 16.25. A
“foreclosure sale” as referenced in this Section 16.25 shall include a
nonjudicial or judicial foreclosure and a conveyance in lieu of foreclosure.
 
(g)   The illegality, invalidity or unenforceability of any provision of this
Section 16.25 shall not affect the legality, validity or enforceability of any
other provision of this Section 16.25.
 
(h)   Unless earlier terminated as provided herein, the rights granted in this
Section 16.25 shall terminate and shall be of no further force or effect 2 years
after the Closing Date.
 
16.26   Put Option of Purchaser’s Former Building.   Provided that all the
following are satisfied: (1) Purchaser is not in default of any of the terms,
covenants and conditions hereof, (2) there has been no change in the physical,
title, financial or environmental condition of the Former Building since the
Effective Date, (3) Purchaser would not be in default of any provision of the
Building PSA (defined below) had Purchaser and Seller entered such Building PSA
on the Effective Date and (4) Purchaser purchases the Property at the Closing,
then Seller hereby grants to Purchaser the right to elect to require Seller, at
anytime between 30 and 180 days following the Closing Date, to purchase (“Put
Option”) the Former Building for a purchase price of $16,000,000.00, which
purchase and sale shall be consummated pursuant to the terms of a purchase and
sale agreement that is substantially in the form of Exhibit “C” (the “Building
PSA”). If Purchaser elects to exercise its Put Option, then Purchaser shall
provide Seller written notice of such election (the “Put Option Notice”), which
written notice shall include three executed copies of the Building PSA. The Put
Option Notice shall be received by Seller on or before the 60th day after the
Closing Date. If Purchaser timely delivers such Put Option Notice (including the
three (3) executed original copies of the Building PSA) to Seller, then within
five (5) days after Seller’s receipt of the Put Option Notice, Seller shall sign
the three (3) original copies of the Purchase and Sale Agreement and return a
fully-executed original copy of the Purchase and Sale Agreement to the Purchaser
as well as the title company identified in such Purchase and Sale Agreement. The
date of closing for Purchaser’s Former Building (“Put Option Closing Date”)
shall be the later of (i) the date that is 120 days after Seller’s receipt of
the Put Option Notice from Purchaser and (ii) the date that is 30 days after the
Closing Date. In the event Purchaser fails to timely and completely deliver the
Put Option Notice and Building PSA to Seller, time being of the essence with
respect to Purchaser’s exercise thereof, then Purchaser’s Put Option shall
cease, automatically terminate, be null and void, and be of no further force and
effect, and Purchaser shall have no further rights regarding the Put Option
pursuant to this Agreement; and, further, Seller shall not be obligated to
purchase the Purchaser’s Former Building. Additionally, the Put Option likewise
ceases and automatically terminates in the event of a transfer to or sale of the
Purchaser’s Former Building by any bank, life insurance company, federal or
state savings and loan association, real estate investment trust, or other
institutional lender where title is acquired by said entity, as a result of the
foreclosure of a first in priority mortgage or deed to secure debt encumbering
the Purchaser’s Former Building or a conveyance in lieu of such a foreclosure.
The Put Option shall also cease and automatically terminate in the event of a
transfer to or sale of the Purchaser’s Former Building by Purchaser to another
purchaser prior to the Put Option Closing Date. Purchaser may lease the Former
Building for a term not exceeding the period of the Put Option without affecting
the Put Option. Upon Seller’s receipt of the Purchaser’s Put Option Notice and
executed Building PSA, Purchaser hereby grants Seller the following rights:
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
(a)   Seller shall have the right to begin marketing the Former Building for
lease (but not for sale); and
 
(b)   Seller and its agents, contractors and designees shall have the right to
physically inspect and review the Former Building.  
 
16.27   Disclaimer.   PURCHASER ACKNOWLEDGES THAT EXCEPT FOR THE EXPRESS
WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS AGREEMENT, PURCHASER IS NOT
RELYING ON ANY WRITTEN, ORAL, IMPLIED OR OTHER REPRESENTATIONS, STATEMENTS OR
WARRANTIES BY SELLER OR ANY AGENT OF SELLER OR ANY REAL ESTATE BROKER OR
SALESMAN. EXCEPT WITH RESPECT TO THOSE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS CONTAINED IN THIS AGREEMENT, ALL PREVIOUS WRITTEN, ORAL, IMPLIED OR
OTHER STATEMENTS, REPRESENTATIONS, WARRANTIES OR AGREEMENTS, IF ANY, ARE MERGED
HEREIN. SELLER HAS NOT MADE, DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY
WARRANTIES, REPRESENTATIONS, COVENANTS OR GUARANTEES, EXPRESSED OR IMPLIED, OR
ARISING BY OPERATION OF LAW, AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY,
QUALITY OR ENVIRONMENTAL CONDITION OF THE PROPERTY OR ITS SUITABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE OR USE EXCEPT TO THE EXTENT THAT SUCH ARE EXPRESSLY
STATED IN THIS AGREEMENT. AT CLOSING AND EXCEPT WITH RESPECT TO THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED IN THIS AGREEMENT, PURCHASER
SHALL BE DEEMED TO HAVE ACCEPTED THE PROPERTY IN ITS PRESENT CONDITION ON AN “AS
IS”, “WHERE IS” AND “WITH ALL FAULTS”, INCLUDING ENVIRONMENTAL, BASIS AND,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, SHALL BE DEEMED TO HAVE
ACKNOWLEDGED AND AGREED THAT (i) WITHOUT THIS ACCEPTANCE, THIS SALE WOULD NOT BE
MADE, (ii) SELLER SHALL BE AND IS UNDER NO OBLIGATION WHATSOEVER TO UNDERTAKE
ANY REPAIR, ALTERATION, REMEDIATION OR OTHER WORK OF ANY KIND WITH RESPECT TO
ANY PORTION OF THE PROPERTY, (iii) THAT THE CONSIDERATION PAID BY PURCHASER
REFLECTS THE CONDITION OF THE PROPERTY EXISTING AS OF THE CLOSING DATE,
INCLUDING THE PRESENCE OF ANY ENVIRONMENTAL CONTAMINATION THEREON, AND (iv)
PURCHASER'S USE OR INTENDED USE OF THE PROPERTY MAY BE IMPAIRED BY ITS
ENVIRONMENTAL CONDITION. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT,
SELLER IS HEREBY RELEASED BY PURCHASER AND ITS SUCCESSORS AND ASSIGNS OF AND
FROM ANY AND ALL RESPONSIBILITY, LIABILITY, OBLIGATIONS AND CLAIMS, KNOWN OR
UNKNOWN, INCLUDING (1) ANY OBLIGATION TO TAKE THE PROPERTY BACK OR REDUCE THE
PRICE, OR (2) ACTIONS FOR CONTRIBUTION OR INDEMNITY, THAT PURCHASER OR ITS
SUCCESSORS AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY ARISE IN THE FUTURE,
BASED IN WHOLE OR IN PART, UPON THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES,
MATERIALS, OR WASTES OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL CONTAMINATES ON
WITHIN OR UNDER THE SURFACE OF THE PROPERTY EXCEPT TO THE EXTENT THAT THE
PRESENCE OF SUCH TOXIC OR HAZARDOUS SUBSTANCES, MATERIALS OR WASTE IS EITHER (A)
CAUSED TO EXIST ON THE PROPERTY AS THE RESULT OF ANY ACTS OF SELLER OR SELLER’S
AFFILIATES OR (B) IS WITHIN THE KNOWLEDGE OF SELLER AND IS NOT WITHIN THE
KNOWLEDGE OF PURCHASER AS OF THE CLOSING DATE. PURCHASER FURTHER ACKNOWLEDGES
THAT THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY EXPLAINED TO PURCHASER AND
THAT PURCHASER FULLY UNDERSTANDS AND ACCEPTS THE SAME. THE PROVISIONS OF THIS
PARAGRAPH SHALL SURVIVE THE CLOSING. NOTHING IN THIS SECTION 16.27 SHALL BE
CONSTRUED TO LIMIT SELLER’S WARRANTIES, REPRESENTATIONS, AGREEMENTS, OR
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT. TO THE EXTENT THAT THIS
SECTION 16.27 CONFLICTS WITH ANY OF THE REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH ELSEWHERE IN THIS AGREEMENT, THEN THE REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SET FORTH ELSEWHERE IN THIS AGREEMENT SHALL CONTROL.
 
 
Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------


 
16.28   Exhibits and Schedules.   The following schedules or exhibits attached
hereto (herein sometimes being referred to as "Exhibit") shall be deemed to be
an integral part of this Agreement and are incorporated herein:
 
 

  Volume I     Exhibit A Legal Description/Depiction    Schedule 5.1 List of
Preliminary Design Documents         Volume II     Exhibit B Memorandum of
Option Agreement    Exhibit C Building PSA   Exhibit D General Construction
Contract [Form]   Exhibit E  Punchlist Escrow Agreement   Exhibit F Mechanic
Lien Escrow Agreement   Exhibit G Certificate of Substantial Completion  
Exhibit H Special Warranty Deed   Exhibit I Bill of Sale and Blanket Assignment
  Exhibit J  FIRPTA Affidavit   Exhibit K Title Commitment   Exhibit L Vicinity
Map   Exhibit M Memorandum of Agreement   Exhibit N Approved CC&R




Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------



EXECUTED by Offeror on the 2nd day of May 2005, to be effective as of the 2nd
Day of May 2005.
 
SELLER:
 


DTC EASTGATE 1, LLC,
a Mississippi limited liability company


By:          DTC Phase III, LLC,
a Delaware limited liability company,
its sole member




            By: \S\ Dewitt T. Hicks III
                 Dewitt T. Hicks III
                       Executive Vice President




 


 
EXECUTED by Purchaser on the 28th day of April, 2005, to be effective as of the
2nd Day of May 2005.
 
PURCHASER:
 
Helen of Troy L.P.,
a Texas limited partnership


By: Helen of Troy Nevada Corporation,
       its General Partner


   By: \S\ Gerald J. Rubin
   Gerald J. Rubin
   Chief Executive Officer and President

 


Desoto Trade Center - Eastgate

--------------------------------------------------------------------------------

 
